CHS INC.

_______________________________

NOTE PURCHASE AGREEMENT
_______________________________

Dated as of September 21, 2004

$125,000,000 5.25% Series H Senior Notes due September 21, 2014

1

TABLE OF CONTENTS

Page

1. AUTHORIZATION OF NOTES.

2. SALE AND PURCHASE OF NOTES.

3. CLOSING.

4. CONDITIONS TO CLOSING.

     
4.1.
4.2.
4.3.
4.4.
4.5.
4.6.
4.7.
4.8.
4.9.
4.10.
4.11.
  Representations and Warranties.
Performance; No Default.
Compliance Certificates.
Opinions of Counsel.
Purchase Permitted By Applicable Law, etc.
Sale of Other Notes.
Payment of Special Counsel Fees.
Private Placement Number.
Changes in Corporate Structure.
Offeree Letter.
Proceedings and Documents.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     
5.1.
5.2.
5.3.
5.4.
5.5.
5.6.
5.7.
5.8.
5.9.
5.10.
5.11.
5.12.
5.13.
5.14.
5.15.
5.16.
5.17.
5.18.
5.19.
5.20.
5.21.
5.22.
  Organization; Power and Authority.
Authorization, etc.
Disclosure.
Organization and Ownership of Shares of Subsidiaries; Affiliates.
Financial Statements.
Compliance with Laws, Other Instruments, etc.
Governmental Authorizations, etc.
Litigation; Observance of Agreements, Statutes and Orders.
Taxes.
Title to Property; Leases.
Permits and Other Operating Rights.
Intellectual Property.
Compliance with ERISA.
Private Offering by the Company.
Use of Proceeds; Margin Regulations.
Existing Debt; Future Liens.
Foreign Assets Control Regulations, etc.
Status under Certain Statutes.
Environmental Matters.
Solvency.
Hostile Tender Offers.
Ranking of Notes.

6. REPRESENTATIONS OF THE PURCHASER.

6.1. Purchase for Investment.
6.2. Source of Funds.

7. INFORMATION AS TO COMPANY.

     
7.1.
7.2.
7.3.
  Financial and Business Information.
Officer’s Certificate.
Inspection.

8. INTEREST; PAYMENT OF THE NOTES.

     
8.1.
8.2.
8.3.
8.4.
8.5.
8.6.
8.7.
  Interest Payments.
Required Principal Payments.
Optional Prepayments with Make-Whole Amount.
Allocation of Partial Prepayments.
Maturity; Surrender, etc.
Purchase of Notes.
Make-Whole Amount.

9. AFFIRMATIVE COVENANTS.

     
9.1.
9.2.
9.3.
9.4.
9.5.
9.6.
  Compliance with Law.
Insurance.
Maintenance of Properties.
Payment of Taxes and Claims.
Corporate Existence, etc.
Pari Passu

10. NEGATIVE COVENANTS.

     
10.1.
10.2.
10.3.
  Transactions with Affiliates.
Merger, Consolidation, etc.
Funded Debt to Consolidated Cash Flows.



  10.4.   Adjusted Consolidated Funded Debt to Consolidated Members’ and
Patrons’ Equity.  

     
10.5.
10.6.
10.7.
10.8.
10.9.
10.10.
10.11.
  Priority Debt.
Liens.
Sale of Assets.
Line of Business.
Subsidiary Distribution Restrictions.
Subsidiary Preferred Stock.
Issuance of Stock by Subsidiaries.

11. EVENTS OF DEFAULT.

12. REMEDIES ON DEFAULT, ETC.

     
12.1.
12.2.
12.3.
12.4.
  Acceleration.
Other Remedies.
Rescission.
No Waivers or Election of Remedies, Expenses, etc.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

     
13.1.
13.2.
13.3.
  Registration of Notes.
Transfer and Exchange of Notes.
Replacement of Notes.

14. PAYMENTS ON NOTES.

15. EXPENSES, ETC.

15.1. Transaction Expenses.
15.2. Survival.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

17. AMENDMENT AND WAIVER.

     
17.1.
17.2.
17.3.
17.4.
  Requirements.
Solicitation of Holders of Notes.
Binding Effect, etc.
Notes held by Company, etc.

18. NOTICES.

19. REPRODUCTION OF DOCUMENTS.

20. CONFIDENTIAL INFORMATION.

21. SUBSTITUTION OF PURCHASER.

22. MISCELLANEOUS.

     
22.1.
22.2.
22.3.
22.4.
22.5.
22.6.
  Successors and Assigns.
Payments Due on Non-Business Days.
Severability.
Construction.
Counterparts.
Governing Law.
 
   

2

Schedules and Exhibits

             
Schedule A
Schedule B
  —
—   Information Relating To Purchasers
Defined Terms  


 
           
Schedule 4.9
Schedule 5.3
  —
—   Changes in Corporate Structure
Disclosure Materials  


 
            Schedule 5.4   —   Subsidiaries of the Company and Ownership of
Subsidiary Stock

 
           
Schedule 5.5
Schedule 5.6
Schedule 5.12
Schedule 5.15
Schedule 5.16
  —
—
—   Financial Statements
Restrictions on Debt
—
—
Existing Debt  

Intellectual Property
Use of Proceeds


 
            Exhibit 1   —   Form of 5.25% Series H Senior Notes due
September 21, 2014

 
           
Exhibit 3
  —   Form of Pay Proceeds Letter  

 
            Exhibit 4.4(a)   —   Form of Opinion of General Counsel for the
Company

 
           
Exhibit 4.4(b)
      —   Form of Opinion of Special Counsel for the Purchasers

3

CHS INC.
5500 Cenex Drive
Inver Grove Heights, MN 55077

$125,000,000 5.25% Series H Senior Notes due September 21, 2014

Dated as of September 21, 2004

Separately addressed to each of the Purchasers

listed in the attached Schedule A

Ladies and Gentlemen:

CHS Inc., a nonstock agricultural cooperative corporation organized under the
laws of the State of Minnesota (the “Company”), agrees with you as follows:

1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $125,000,000 aggregate
principal amount of its 5.25% Series H Senior Notes due September 21, 2014 (the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement or the Other Agreements (as hereinafter
defined)). The Notes shall be substantially in the form set out in Exhibit 1
hereof, with such changes therefrom, if any, as may be approved by you and the
Company. Certain capitalized terms used in this Agreement are defined in
Schedule B hereto; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement; and
references to a “Section” are, unless otherwise specified, references to a
Section of this Agreement.

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and you will purchase from the Company, at the Closing provided
for in Section 3, Notes in the principal amount specified below your name in
Schedule A at the purchase price of 100% of the principal amount thereof.
Contemporaneously with entering into this Agreement, the Company is entering
into separate Note Purchase Agreements (the “Other Agreements”) identical with
this Agreement with each of the other purchasers named in Schedule A (the “Other
Purchasers”), providing for the sale at such Closing to each of the Other
Purchasers of Notes in the principal amounts specified below its name in
Schedule A. Your obligation hereunder and the obligations of the Other
Purchasers under the Other Agreements are several and not joint obligations and
you shall have no obligation under any Other Agreement and no liability to any
Person for the performance or non-performance by any Other Purchaser thereunder.
This Agreement and the other Agreements shall constitute one single agreement
for purposes of New York General Obligations Law section 5-501.

3. CLOSING.

The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Bingham McCutchen LLP, One State
Street, Hartford, Connecticut 06103, at 10:00 a.m., local time, at a closing
(the “Closing”) on September 21, 2004. At the Closing, the Company will deliver
to you the Notes to be purchased by you in the form of a single Note (or such
greater number of Notes in denominations of at least $500,000 as you may
request), dated the date of the Closing and registered in your name (or in the
name of your nominee), as indicated in Schedule A, against delivery by you to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for
credit to such account or accounts as shall be specified in a letter on the
Company’s letterhead, in substantially the form of Exhibit 3 attached hereto,
from the Company to you and each of the Other Purchasers. If, at the Closing,
the Company shall fail to tender such Notes to you as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to your satisfaction, you shall, at your election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights you
may have by reason of such failure or such nonfulfillment.

4. CONDITIONS TO CLOSING.

Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in the Financing Documents required to be performed or complied with
by the Company prior to or at the Closing and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Schedule 5.15) no Default or Event of Default shall have
occurred and be continuing. Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by any of Sections 10.1, 10.3, 10.4, 10.5, 10.6 or 10.7 hereof
had such Sections applied since such date.

4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to you an Officer’s
Certificate, dated the date of the Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to you a
certificate, signed on its behalf by its Secretary or its Assistant Secretary,
and one other officer of the Company, dated the date of the Closing, certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Notes, this Agreement and
the Other Agreements.

4.4. Opinions of Counsel.

You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing, from

(a) David A. Kastelic, General Counsel for the Company, substantially in the
form set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as you or your counsel may reasonably request
(and the Company hereby instructs such counsel to deliver such opinion to you);
and

(b) Bingham McCutchen LLP, your special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as you may reasonably request.

4.5. Purchase Permitted By Applicable Law, etc.

On the date of the Closing, your purchase of Notes and all other proceedings
taken in connection with the transaction contemplated by this Agreement and the
other Financing Documents shall (a) be permitted by the laws and regulations of
each jurisdiction to which you are subject, without recourse to provisions (such
as Section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (b) not violate any applicable law or regulation
(including, without limitation, Section 5 of the Securities Act or Regulation T,
U or X of the Board of Governors of the Federal Reserve System) and (c) not
subject you to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by you, you shall have received an Officer’s Certificate certifying
as to such matters of fact as you may reasonably specify to enable you to
determine whether such purchase is so permitted.

4.6. Sale of Other Notes.

Contemporaneously with the Closing, the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.

4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4(b) to the extent reflected in a statement of
such counsel rendered to the Company at least one (1) Business Day prior to the
Closing.

4.8. Private Placement Number.

A Private Placement number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes.

4.9. Changes in Corporate Structure.

Except as specified in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

4.10. Offeree Letter.

Mitsubishi Securities (USA), Inc. shall have delivered to the Company, their
counsel, you, each Other Purchaser and your special counsel an offeree letter,
in form and substance satisfactory to you, confirming the manner of the offering
of the Notes by Mitsubishi Securities (USA), Inc.

4.11. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

      The Company represents and warrants to you that:

 
   
5.1.
  Organization; Power and Authority.

The Company is a nonstock agricultural cooperative corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota,
and is duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement, the Other Agreements and the Notes and to perform the
provisions hereof and thereof.

5.2. Authorization, etc.

The Company has all requisite corporate power to own and operate its respective
properties and to conduct its business as currently conducted and as currently
proposed to be conducted. The Company has all requisite corporate power to
execute, deliver and perform its obligations under this Agreement and the Notes.
The Company has taken all necessary corporate action to authorize the execution
and delivery of, and the performance of its obligations under, each of the
Financing Documents and this Agreement constitutes, and upon execution and
delivery thereof each Note will constitute a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except, in each case, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.3. Disclosure.

The Company, through its agent, Mitsubishi Securities (USA), Inc. has delivered
to you and each Other Purchaser a copy of a Confidential Private Placement
Memorandum, dated August 11, 2004 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. Except as disclosed in Schedule 5.3, this
Agreement, the other Financing Documents, the Memorandum, the documents,
certificates or other writings delivered to you by or on behalf of the Company
in connection with the transactions contemplated by the Financing Documents and
the financial statements listed in Schedule 5.5, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements herein or therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Memorandum or as expressly described in Schedule 5.3, or in one of the
documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since August 31, 2003, there has
been no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Company that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Memorandum or in the other documents, certificates and other writings delivered
to you by or on behalf of the Company specifically for use in connection with
the transactions contemplated hereby.

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) the Company’s Affiliates, other
than Subsidiaries, and (iii) the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company or its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(d) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

5.5. Financial Statements.

The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary. The Company
is not a party to any contract or agreement or subject to any charter or other
corporate restrictions which materially and adversely affects its business,
property, assets, financial condition or results of operations, and the Company
is not a party to, or otherwise subject to any provision contained in, any
instrument evidencing Debt of the Company, any agreement relating thereto or any
other contract or agreement (including its charter) which limits the amount of,
or otherwise imposes restrictions on the incurring of, Debt of the Company of
the type to be evidenced by the Notes except as set forth in the agreements
listed in Schedule 5.6 attached hereto (as such Schedule 5.6 may have been
modified from time to time by written supplements thereto delivered by the
Company and accepted in writing by the Required Holders). The provisions of this
Agreement and the Notes do not contravene any agreement listed in Schedule 5.6.

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any Subsidiary or any properties or rights of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws and the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all Federal, state and other tax
returns that are, to the knowledge of the officers of the Company, required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate. The Federal income tax liabilities of the
Company and its Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
August 31, 2000. The Company is a cooperative association taxed under the
provisions of “subchapter T” of the Code and the Company does not presently
intend to alter its status as a subchapter T cooperative association for Federal
income tax purposes.

5.10. Title to Property; Leases.

Except for defects in title which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Company has and
each of its Subsidiaries has good and indefeasible title to its respective real
properties (other than properties which it leases) and good title to all of its
other respective properties and assets that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.

5.11. Permits and Other Operating Rights.

The Company and each Subsidiary of the Company has all such valid and sufficient
certificates of convenience and necessity, franchises, licenses, permits,
operating rights and other authorizations from all Governmental Authorities
having jurisdiction over the Company or any Subsidiary or any of its properties,
as are necessary for the ownership, operation and maintenance of its businesses
and properties, as presently conducted and as proposed to be conducted while the
Notes are outstanding, subject to exceptions and deficiencies which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and such certificates of convenience and necessity,
franchises, licenses, permits, operating rights and other authorizations from
all Governmental Authorities or any of its properties are free from restrictions
or conditions which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.12. Intellectual Property.

Except as disclosed in Schedule 5.12,

(a) the Company and its Subsidiaries own or possess all patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;

(b) to the best knowledge of the Company, no product or practice of the Company
or any Subsidiary infringes in any material respect any patent, copyright,
service mark, trademark, trade name or other right owned by any other Person;
and

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries.

5.13. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA (aside from
ordinary claims for benefits under the Plans) or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in Section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could reasonably be expected to result in the incurrence of any such liability
by the Company or any ERISA Affiliate, or in the imposition of any Lien on any
of the rights, properties or assets of the Company or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to Section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $15,000,000 for any single
Plan or by more than $20,000,000, in the aggregate, for all such Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of the Financing Documents and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company in the first sentence of this Section 5.13(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.

5.14. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has, directly or indirectly,
offered the Notes or any similar securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any Person other than you, the Other Purchasers and not more than
15 other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. Neither the Company nor anyone acting on its behalf
has taken, or will take, any action that would subject the issuance or sale of
the Notes to the registration requirements of Section 5 of the Securities Act or
to the provisions of any securities or “blue sky” laws of any applicable
jurisdiction.

5.15. Use of Proceeds; Margin Regulations.

(a) Use of Proceeds. The Company will apply the proceeds of the sale of the
Notes as set forth in Schedule 5.15.

(b) Margin Regulations. None of the Company or any of its Subsidiaries owns or
has any present intention of acquiring any “margin stock” as defined in
Regulation U (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System of the United States (herein called “margin stock”) under such
circumstances as to involve either the Company or any Subsidiary in a violation
of said Regulation U. No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any margin stock or
for the purpose of maintaining, reducing or retiring any Debt which was
originally incurred to purchase or carry any stock that is currently a margin
stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of such Regulation U. The Company is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock. Neither
the Company nor any agent acting on its behalf has taken or will take any action
which might cause this Agreement or the Notes to violate Regulation T,
Regulation U or any other regulation of the Board of Governors of the Federal
Reserve System of the United States or to violate the Exchange Act, in each case
as in effect now or as the same may hereafter be in effect.

5.16. Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.16 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries in excess of
$10,000,000 or having commitments in excess thereof as of the date of the
Closing. Neither the Company nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Debt of the Company or such Subsidiary and no event or condition exists with
respect to any Debt of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) The aggregate amount of all outstanding Debt of the Company and its
Subsidiaries not set forth on Schedule 5.16 does not exceed $5,000,000.

(c) Except as disclosed in Schedule 5.16, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.6.

5.17. Foreign Assets Control Regulations, etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) Neither the Company nor any of its Subsidiaries has violated, nor will any
of them violate, the provisions of United States Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (Exec. Order No. 13224, 66
Fed. Reg. 49079 (2001)).

5.18. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.19. Environmental Matters.

Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to you in writing,

(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

5.20. Solvency.

The Company, after giving effect to the transactions contemplated by the
Financing Documents, will not be engaged in any business or transaction, or
about to engage in any business or transaction, for which the Company has
unreasonably small assets or capital (within the meaning of the Uniform
Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act and Section 548
of Title 11 of the United States Code), and the Company does not have any intent
to hinder, delay or defraud any Person to which it is, or will become, on or
after the date of Closing, indebted to or to incur debts that would be beyond
its ability to pay as they mature.

5.21. Hostile Tender Offers.

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Tender Offer.

5.22. Ranking of Notes.

The Company’s obligations under the Notes and this Agreement will, upon issuance
of the Notes, rank at least pari passu, without preference or priority, with all
of its other outstanding unsecured and unsubordinated obligations, except for
those obligations that are, or are liable to be, mandatorily preferred by law.

6. REPRESENTATIONS OF THE PURCHASER.

6.1. Purchase for Investment.

You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

6.2. Source of Funds.

You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
your state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with your fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by you to the Company in
writing pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

7. INFORMATION AS TO COMPANY.

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 45 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in members’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

(b) Annual Statements — within 90 days after the end of each fiscal year of the
Company, duplicate copies of,

(i) consolidated and consolidating balance sheets of the Company and its
Subsidiaries, as at the end of such year, and

(ii) consolidated and consolidating statements of income and cash flows and a
consolidated statement of members’ equity of the Company and its Subsidiaries,
for such year,

setting forth in each case, in comparative form, the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by,

(A) an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

(B) a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default arising under Section 10.2 insofar as such Default or Event of Default
relates to Section 10.2(b)(iii)(B), Sections 10.3 through 10.5 and
Section 10.7(b), and, if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any such Default or Event of Default
unless such accountants should have obtained knowledge thereof in making an
audit in accordance with generally accepted auditing standards or did not make
such an audit);

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to members, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission, together with the
accountant’s certificate described in clause (B) above, shall be deemed to
satisfy the requirements of this Section 7.1(b).

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Financing Documents as from time to time may be reasonably requested by any such
holder of Notes; and

(h) Information Required by Rule 144A – with reasonable promptness, upon the
request of any such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through 10.5 and Section 10.7 hereof, inclusive,
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

7.3. Inspection.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company or any Subsidiary, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

8. INTEREST; PAYMENT OF THE NOTES.

8.1. Interest Payments.

Interest on the Notes shall accrue on the unpaid principal balance of the Notes
at the rates and shall be computed on the basis as described in the Notes.
Interest shall be due and payable as provided in the Notes.

8.2. Required Principal Payments.

(a) Required Principal Payments. The Company shall pay, and there shall become
due and payable with respect to the Notes, the principal amount of $25,000,000
(each such payment a “Required Principal Payment”) on September 21 in each year
commencing on September 21, 2010 to and including September 21, 2013; provided,
however, that the principal amount of the Notes prepaid or purchased pursuant to
Section Section 8.3 shall be applied against the principal amount of each
Required Principal Payment becoming due under this Section 8.2(a) in inverse
order of their scheduled due dates; and provided further that upon any partial
prepayment of the Notes pursuant to Section 8.2(b) or Section 10.7, the
principal amount of each Required Principal Prepayment of the Notes becoming due
under this Section 8.2(a) on and after the date of such prepayment shall be
reduced in the same proportion as the aggregate unpaid principal amount of the
Notes is reduced as a result of such prepayment. Each Required Principal Payment
shall be at 100% of the principal amount paid, together with interest accrued
thereon to the date of payment. The entire remaining outstanding principal
amount of the Notes, together with all accrued and unpaid interest thereon,
shall be due and payable on September 21, 2014.

(b) Offer to Pay Notes Upon Change in Control.

(i) Notice and Offer. The Company will not take any action that consummates or
finalizes a Change in Control unless at least thirty (30) days prior to such
action it shall have given to each holder of the Notes written notice of such
impending Change in Control. The Company will, within five (5) Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes
in the manner set forth in Section 18. If a Change in Control has occurred, such
written notice shall contain, and shall constitute an irrevocable offer to
prepay all or (at such holder’s option) any portion of the Notes held by such
holder on a date specified in such notice (the “Proposed Prepayment Date”) that
is not less than thirty (30) days and not more than sixty (60) days after the
date of such notice. If the Proposed Prepayment Date shall not be specified in
such notice, the Proposed Prepayment Date shall be the 30th day after the date
such notice shall have been sent by the Company. In no event will the Company
take any action to consummate or finalize a Change in Control unless the Company
has given the notice required by this Section 8.2(b)(i) and, contemporaneously
with such action, the Company prepays all Notes required to be prepaid in
accordance with Section 8.2(b)(ii) hereof.

(ii) Acceptance and Payment. A holder of Notes may accept the offer to prepay
made pursuant to Section 8.2(b)(i) by causing a notice of acceptance of such
offered prepayment (specifying in such notice the amount of Notes with respect
to which such acceptance applies) to be delivered to the Company prior to the
Proposed Prepayment Date (it being understood that the failure by a holder to
respond to such written offer of prepayment prior to the Proposed Prepayment
Date shall be deemed to constitute a rejection of such offer with respect to all
Notes held by such holder). If so accepted, such offered prepayment shall be due
and payable on the Proposed Prepayment Date. Such offered prepayment shall be
made at 100% of the principal amount of such Notes so prepaid, plus interest on
all such Notes accrued to the Proposed Prepayment Date. If the Company shall at
any time receive an acceptance of an offer to prepay Notes pursuant to this
Section 8.2(b)(ii) from some, but not all of, the holders of the Notes, then the
Company will, within two (2) Business Days after the receipt of such acceptance,
give written notice of such acceptance to each other holder of the Notes.

(iii) Officer’s Certificate. Each offer to prepay the Notes pursuant to
Section 8.2(b) shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying:

(A) the Proposed Prepayment Date;

(B) that such payment is to be made pursuant to the provisions of Section 8.2(b)
of this Agreement;

(C) the outstanding principal amount as of the Proposed Prepayment Date of each
Note offered to be prepaid;

(D) the unpaid interest that would be due on each such Note offered to be
prepaid, accrued to the date fixed for payment;

(E) that the conditions of Section 8.2(b) have been fulfilled; and

(F) in reasonable detail, the nature and date or proposed date of the Change in
Control.

8.3. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in integral multiples of
$1,000,000 and in a minimum amount of $5,000,000, at 100% of the principal
amount so prepaid, plus interest thereon to the prepayment date and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.3 not less than ten (10) Business
Days and not more than sixty (60) days prior to the date fixed for such
prepayment. Each such notice shall specify such prepayment date, the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
(2) Business Days prior to such prepayment, the Company shall deliver to each
holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date. Any
partial prepayment of the Notes pursuant to this Section 8.3 shall be applied in
satisfaction of required payments of principal in inverse order of their
scheduled due dates.

8.4. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.3, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

8.5. Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and, in the case of any such prepayment
pursuant to Section 8.3, the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

8.6. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

8.7. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.3 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% per annum plus (b) the yield to maturity implied by (i) the
yields reported, as of 10:00 A.M. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” on the Bloomberg Financial Market Service (or
such other display as may replace Page PX1 on the Bloomberg Financial Market
Service) for actively traded U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable, the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (i) the actively traded U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life and (ii) the actively traded U.S. Treasury security with the
maturity closest to and less than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.3 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.3 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

9. AFFIRMATIVE COVENANTS.

      The Company covenants that so long as any of the Notes are outstanding:

 
   
9.1.
  Compliance with Law.

The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.2. Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated;
provided, however, the Company may, to the extent permitted by law, provide for
appropriate self-insurance with respect to workers’ compensation.

9.3. Maintenance of Properties.

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4. Payment of Taxes and Claims.

The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, and to pay and discharge all amounts payable for
work, labor and materials, in each case to the extent such taxes, assessments,
charges, levies and amounts have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or amount payable if (a) the amount,
applicability or validity thereof is being actively contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and amounts payable
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

9.5. Corporate Existence, etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence and will at all times preserve and keep
in full force and effect the corporate existence of each of its Subsidiaries,
except to the extent that, with respect to Subsidiaries, in the good faith
judgment of the Company, the failure to do so could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect. The
Company will at all times preserve and keep in full force and effect all
certificates of convenience and necessity, rights and franchises, licenses,
permits, operating rights and other authorization from any Governmental
Authorities as are necessary for the ownership, operation and maintenance of its
and its Subsidiaries’ respective businesses and properties, unless the
termination of or failure to preserve and keep in full force and effect such
right, certificate or franchise, license, permit, operating right or other
authorization would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

9.6. Pari Passu

The Company covenants that all Debt owing under the Notes and under this
Agreement will rank at least pari passu with all its other present and future
unsecured Senior Debt.

10. NEGATIVE COVENANTS.

      The Company covenants that so long as any of the Notes are outstanding:

 
   
10.1.
  Transactions with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any transaction or Material group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
except in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

10.2. Merger, Consolidation, etc.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, consolidate with, or merge into, any other Person or permit any
other Person to consolidate with, or merge into, it, except that

(a) any Subsidiary may consolidate with, or merge into, the Company or any
Wholly-Owned Subsidiary if the Company or such Wholly-Owned Subsidiary is the
surviving corporation; and

(b) the Company may consolidate with, or merge into, any other Person, or permit
any other Person to consolidate with, or merge into, it, if

(i) the successor formed by such consolidation or the survivor of such merger
(the “Surviving Corporation”), is a solvent corporation organized under the laws
of the United States of America or any State thereof (including the District of
Columbia),

(ii) if the Company is not the Surviving Corporation, (A) the Surviving
Corporation shall have executed and delivered to each holder of the Notes its
written assumption of the due and punctual performance and payment of each
covenant and condition of the Company in this Agreement, the Other Agreements
and the Notes, which assumption shall be in form and substance approved in
writing by the Required Holders, and (B) the Company shall have caused to be
delivered to each holder of the Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof, and

(iii) immediately after giving effect to such transaction,

(A) no Default or Event of Default shall exist, and

(B) the Surviving Corporation is permitted to incur at least $1.00 of additional
Funded Debt under the provisions of Section 10.3 (on the assumption that such
transaction was consummated immediately prior to the end of the most recently
ended fiscal quarter) and Section 10.4 and at least $1.00 of additional Priority
Debt under the provisions of Section 10.5.

10.3. Funded Debt to Consolidated Cash Flows.

The Company will not permit the ratio of (i) Consolidated Funded Debt to
(ii) Consolidated Cash Flow determined as of the end of the four fiscal quarter
period then most recently ended, to exceed 3.00 to 1.00 at any time.

10.4. Adjusted Consolidated Funded Debt to Consolidated Members’ and Patrons’
Equity.

The Company shall not permit the ratio of Adjusted Consolidated Funded Debt to
Consolidated Members’ and Patrons’ Equity to exceed .80 to 1.00 at any time.

10.5. Priority Debt.

The Company covenants that it will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, issue, incur or assume any
Priority Debt if after giving effect thereto the aggregate outstanding principal
amount of all Priority Debt would exceed 20% of Consolidated Net Worth at the
time of such creation, issuance, incurrence or assumption.

10.6. Liens.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or suffer to be created, incurred or assumed
or to exist (upon the happening of a contingency or otherwise), any Lien on or
with respect to any property of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired (unless provision is made whereby the Notes
will be equally and ratably secured with any and all other obligations thereby
secured as provided in the last paragraph of this Section 10.6), except:

(a) Liens for taxes, assessments or other governmental charges or levies
securing obligations not overdue, or if overdue, being actively contested in
good faith by appropriate proceedings that will prevent the forfeiture or sale
of any property, provided that adequate reserves are established in accordance
on the books of the Company or a Subsidiary of the Company in accordance with
GAAP;

(b) attachment, judgment and other similar Liens arising in connection with
court proceedings, provided the execution or other enforcement of such Lien(s)
is effectively stayed and the claims secured thereby are being actively
contested in good faith in such manner that the property subject to such Lien(s)
is not subject to forfeiture or sale, and further provided that adequate
reserves are established on the books of the Company or a Subsidiary of the
Company in accordance with GAAP;

(c) Liens incidental to the normal conduct of the business of the Company or a
Subsidiary of the Company or to the ownership by the Company or a Subsidiary of
its property which were not incurred in connection with the borrowing of money
or the obtaining of credit or advances and which do not in the aggregate
materially detract from the value of the property of the Company or any
Subsidiary of the Company for the purpose of such business or materially impair
the use thereof in the operation of the business of the Company or any
Subsidiary of the Company, including, without limitation, Liens

(i) in connection with workers’ compensation, unemployment insurance, social
security and other like laws,

(ii) to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety and performance bonds (of a type other
than set forth in Section 10.6(b)), bids, leases (other than Capital Leases),
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property,

(iii) to secure the claims or demands of materialmen, mechanics, carriers,
warehousemen, vendors, repairmen, landlords, lessors and other like Persons,
arising in the ordinary course of business, and

(iv) in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property;

provided that any amounts secured by such Liens are not yet due and payable.

(d) Liens existing as of the date of this Agreement securing Debt and set forth
on Schedule 5.16 hereto;

(e) any Lien renewing, extending or refunding any Lien permitted by clause
(d) of this Section 10.6, provided that (a) the principal amount of the Debt
secured by such Lien immediately prior to such extension, renewal or refunding
is not increased or the maturity thereof reduced, (b) such Lien is not extended
to any other property, and (c) immediately after such extension, renewal or
refunding no Default or Event of Default would exist;

(f) Liens on property of the Company or any of its Subsidiaries securing Debt
owing to the Company or to any of its Wholly-Owned Subsidiaries;

(g) any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by the Company or a Subsidiary of the Company
after the date of the Closing, provided that

(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),

(ii) the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to the Company or such
Subsidiary of the property (or improvement thereon) being acquired or
constructed or (B) the Fair Market Value (as determined in good faith by the
Company) of such property, determined at the time of such acquisition or at the
time of substantial completion of such construction, and

(iii) such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);

(h) any Lien existing on property acquired by the Company or any Subsidiary of
the Company at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by the Company or such Subsidiary) or any Lien
existing on property of a Person immediately prior to the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company,
provided that

(i) no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,

(ii) such Lien shall extend only to the property acquired or the property of
such Person merged into or consolidated with the Company or Subsidiary which was
subject to such Lien as of the time of such consolidation or merger, and

(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of the Company or such Subsidiary) of the
property subject thereto at the time of the acquisition thereof or at the time
of such merger or consolidation;

(i) Liens to CoBank and other cooperatives with respect to equity held by the
Company in such banks or other cooperatives securing Debt, provided that the
aggregate Fair Market Value of such equity securing Debt shall not exceed
$50,000,000 at any one time; and

(j) other Liens not otherwise permitted under clause (a) through (i) of this
Section 10.6 securing Debt, provided that the creation, issuance, incurrence or
assumption of such Debt is permitted under Sections 10.3, 10.4 and 10.5 hereof.

If, notwithstanding the prohibition contained herein, the Company shall, or
shall permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien, other than those Liens permitted by the
provisions of paragraphs (a) through (j) of this Section 10.6 (but including any
Liens in respect of the Primary Bank Facility whether or not permitted by
paragraphs (a) – (j) of this Section 10.6), it will make or cause to be made
effective provision whereby the Notes will be secured equally and ratably with
any and all other obligations thereby secured, such security to be pursuant to
agreements reasonably satisfactory to the Required Holders (including
intercreditor arrangements providing for the pari passu treatment of the Notes
and all such secured Debt) and, in any such case, the Notes shall have the
benefit, to the fullest extent that, and with such priority as, the holders of
the Notes may be entitled under applicable law, of an equitable Lien on such
property. For the avoidance of doubt, the Company acknowledges that it will not,
and will not permit any Subsidiary to, secure or grant any Liens in respect of
the Primary Bank Facility, unless an equal and ratable Lien is granted in
respect of the Notes.

10.7. Sale of Assets.

(a) Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, make any Transfer, provided that the foregoing restriction does
not apply to a Transfer if:

(i) the property that is the subject of such Transfer constitutes either (A)
inventory held for sale, or (B) equipment, fixtures, supplies or materials no
longer required, in the opinion of the Company or such Subsidiary, in the
operation of the business of the Company or such Subsidiary or that is obsolete,
and, in the case of any Transfer described in clause (A) or clause (B), such
Transfer is in the ordinary course of business (an “Ordinary Course Transfer”);

(ii) such Transfer is from a Subsidiary to the Company or a Wholly-Owned
Subsidiary, so long as immediately before and immediately after the consummation
of such transaction, and after giving effect thereto, no Default or Event of
Default exists or would exist (each such Transfer, collectively with any
Ordinary Course Transfers, “Excluded Transfers”); or

(iii) such Transfer is a lease of the assets of the Company or any Subsidiary of
the Company to any joint venture entity, of which the Company or any Subsidiary
of the Company holds an ownership interest and shares in the earnings; provided
that the terms of any such lease and the division of the joint venture’s
earnings, when viewed as a whole, can be reasonably expected to generate the
same or greater book earnings and cash flow for the Company or Subsidiary of the
Company as would be generated absent such lease.

(b) Debt Prepayment Applications and Reinvested Transfers.

(i) Notwithstanding the provisions of Section 10.7(a), the Company or any
Subsidiary may Transfer any of its properties at the Fair Market Value thereof;
provided that

(A) either (1) such Transfer is not an Excluded Transfer and does not involve a
Substantial Portion of the property of the Company and its Subsidiaries, or,
(2) the Net Proceeds Amount with respect to such Transfer (the “Designated
Portion”) is either (x) applied to the acquisition by the Company or the
Subsidiary making such Transfer of assets of a nature similar to, and of at
least an equivalent value of, the assets which were the subject of such Transfer
(a “Reinvested Transfer”), or (y) applied to a Debt Prepayment Application, in
either case hereof, within one year of the consummation of such Transfer, as
specified in an Officer’s Certificate delivered to each holder of Notes prior
to, or contemporaneously with, the consummation of such Transfer; and

(B) immediately after giving effect to such Transfer (1) no Default or Event of
Default shall exist and (2) the Company is able to incur at least $1.00 of
additional Funded Debt under the provisions of Section 10.3 and Section 10.4
hereof and at least $1.00 of additional Priority Debt under the provisions of
Section 10.5 hereof.

(ii) If, notwithstanding the certificate referred to in the foregoing clause
10.7(b)(i)(A), the Company shall fail to apply the entire amount of the
Designated Portion as specified in such certificate within the period stated in
Section 10.7(b)(i), an Event of Default shall be deemed to have existed as of
the expiration of such period and shall be deemed to be continuing.

(c) Certain Definitions. The following terms have the following meanings:

(i) “Debt Prepayment Application” means, with respect to any Transfer by the
Company or any Subsidiary, the application by the Company or such Subsidiary of
cash in an amount equal to the Net Proceeds Amount with respect to such Transfer
to pay the outstanding principal of all Funded Debt of the Company or such
Subsidiary (other than Funded Debt owing to any of the Subsidiaries or any
Affiliate and Funded Debt in respect of any revolving credit or similar facility
providing the Company or such Subsidiary with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Funded Debt, the availability of loans or other extensions
of credit under such credit facility is permanently reduced by an amount not
less than the amount of such proceeds applied to the payment of such Funded
Debt), provided that in the course of making such application the Company shall
offer to prepay each outstanding Note in a principal amount that equals the
Ratable Portion for such Note plus interest on all such Notes accrued to the
date of such payment. The Company will give each holder of Notes written notice
of such offered prepayment not less than ten (10) Business Days and not more
than sixty (60) days prior to the date fixed for such prepayment, specifying
such prepayment date, the aggregate principal amount of the Notes to be prepaid
on such date and the Ratable Portion payable with respect to each such Note. A
holder of Notes may accept or reject such offer to prepay by causing a notice of
such acceptance or rejection to be delivered to the Company at least two (2)
Business Days prior to the prepayment date specified by the Company in such
offer. If a holder of Notes has not responded to such offer by a date which is
at least two (2) Business Days prior to such specified prepayment date, such
holder shall be deemed to have rejected such offer of prepayment. If any holder
of a Note rejects or is deemed to have rejected such offer of prepayment, then,
for purposes of determining the extent to which any Net Proceeds Amount has been
applied to a Debt Prepayment Application, the Company nevertheless will be
deemed to have paid Funded Debt in an amount equal to the Ratable Portion for
such Note.

As used in this definition,

“Ratable Portion” means, for any Note, an amount equal to the product of

(a) the Net Proceeds Amount (or any portion thereof) being so offered to be
applied to the payment of Funded Debt, multiplied by

(b) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate outstanding principal
amount of Funded Debt of the Company and its Subsidiaries, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.

(ii) “Disposition Value” means, at any time, with respect to any Transfer,

(A) in the case of property that does not constitute capital stock of or other
ownership interests in any Subsidiary of the Company, the book value thereof,
valued at the time of such Transfer in good faith by the board of directors of
the Company, and

(B) in the case of property that constitutes capital stock of or other ownership
interests in any Subsidiary of the Company, an amount equal to that percentage
of the book value of the assets of the Subsidiary that issued such capital stock
or other ownership interests as is equal to the percentage that the book value
that such capital stock or other ownership interests represents of the book
value of all of the outstanding capital stock of or other ownership interests in
such Subsidiary (assuming, in making such calculations, that all securities
convertible into such capital stock or other ownership interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion), determined as of time of such
Transfer in good faith by the board of directors of the Company.

(iii) “Net Proceeds Amount” means, with respect to any Transfer of any property
by any Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer and any income taxes
fairly attributable to such Transfer.

(iv) “Substantial Portion” means, at any time, any property subject to a
Transfer if the Disposition Value of such property, when added to the
Disposition Value of all other property of the Company and its Subsidiaries that
shall have been the subject of a Transfer (other than an Excluded Transfer and
subject, with respect to both such property and all such other property, to the
provisions of Section 10.7(b)) during the then current fiscal year of the
Company, exceeds an amount equal to 25% of Consolidated Total Assets for the
fiscal year of the Company then most recently ended.

(v) “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, capital stock of or other ownership interests in,
any other Person.

10.8. Line of Business.

The Company will not, and will not permit any Subsidiary to, engage to any
Material extent in any business activity or operations other than operations or
activities, (a) in or reasonably related to the agriculture industry, (ii) in
the food industry or (iii) in which the Company and its Subsidiaries are
otherwise engaged on the date hereof as described in the Memorandum or
businesses reasonably related thereto or in furtherance thereof.

10.9. Subsidiary Distribution Restrictions.

The Company covenants that it will not, and will not permit any Subsidiary
(other than NCRA) of the Company to, enter into, or be otherwise subject to, any
contract or agreement (including its certificate of incorporation) which limits
the amount of, or otherwise imposes restrictions on the payment of,
Distributions by any Subsidiary of the Company.

10.10. Subsidiary Preferred Stock.

The Company covenants that it will not permit any Subsidiary of the Company to
issue or permit to be outstanding any class of capital stock which has priority
over any other class of capital stock of such Subsidiary as to Distributions or
in liquidation.

10.11. Issuance of Stock by Subsidiaries.

The Company covenants that it will not permit any Subsidiary of the Company to
issue, sell or otherwise dispose of any shares of any class of its stock (either
directly or indirectly by the issuance of rights or options for, or securities
convertible into, such shares) except to the Company or another Subsidiary of
the Company.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in any of Section 7.1(d), Section 8.2 (other than any payment default
occurring under Sections 11(a) and/or 11(b)) or Section 10 (other than
Section 10.8) hereof; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in clauses (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this clause (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f) the Company or any Subsidiary is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make-whole amount
or interest on any Debt that is outstanding in an aggregate principal amount of
at least $10,000,000 beyond any period of grace provided with respect thereto,
or (ii) the Company or any Subsidiary is in default in the performance of or
compliance with any agreement, term or condition contained in any instrument or
agreement evidencing any Debt in an aggregate outstanding principal amount of at
least $10,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Debt has become, or has been declared (or one or more Persons are
entitled to declare such Debt to be) due and payable before its stated maturity
or before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Debt before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$10,000,000, or (y) one or more Persons have the right to require the Company or
any Subsidiary so to purchase or repay such Debt; or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $5,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 45 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
45 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed five percent (5%) of Consolidated Net Worth for
any period of ten (10) consecutive calendar days or more, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in clause
(g) or (h) of Section 11 (other than an Event of Default described in subclause
(i) of clause (g) or described in subclause (vi) of clause (g) by virtue of the
fact that such clause encompasses subclause (i) of clause (g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 66-2/3% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in clause (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Financing
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders may, by written notice
to the Company, rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by any Financing Document upon any holder of any Note shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or its attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$500,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $500,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

14. PAYMENTS ON NOTES.

So long as you or your nominee shall be the holder of any Note, the Company will
pay all sums becoming due on such Note for principal, Make-Whole Amount, if any,
and interest by the method and at the address specified for such purpose below
your name in Schedule A, or by such other method or at such other address as you
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, you shall surrender such Note for cancellation, reasonably promptly
after any such request, to the Company at its principal executive office. Prior
to any sale or other disposition of any Note held by you or your nominee you
will, at your election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to
Section 13.2. The Company will afford the benefits of this Section 14 to any
Qualified Institutional Buyer or Institutional Investor that is the direct or
indirect transferee of any Note purchased by you under this Agreement and that
has made the same agreement relating to such Note as you have made in this
Section 14.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
you and each Other Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of the Financing Documents (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under the Financing Documents or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with the Financing Documents, or by reason of being a holder of any
Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Financing Documents. The Company
will pay, and will save you and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by you).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained in any Financing Document shall
survive the execution and delivery of this Agreement and the Notes, the purchase
or transfer by you of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of you or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under any
Financing Document. Subject to the preceding sentence, the Financing Documents
embody the entire agreement and understanding between you and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.

17. AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to you unless consented to by you in writing, and
(b) no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4. Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under any of the
Financing Documents, or have directed the taking of any action provided in any
of the Financing Documents to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of John Schmitz, Executive Vice President and
Chief Financial Officer, or at such other address as the Company shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to you under
Section 7.1 that are otherwise publicly available. You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by your Notes), (ii) your financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which you sell or offer to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which you offer to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any Federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under the Financing Documents. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.

21. SUBSTITUTION OF PURCHASER.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

22. MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.

22.3. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.4. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.5. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.6. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

4

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

Very truly yours,

CHS INC.

By:    s/John Schmitz/   
Name: John Schmitz
Title: Executive Vice President & CFO

The foregoing is hereby agreed to
as of the date thereof.

[PURCHASER]

By:    
Name:
Title:

5

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

         
Purchaser Name
  THE VARIABLE ANNUITY LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
     
Note Registration Numbers; Principal
Amounts
  RH-1; $30,000,000
     
 
  Federal Funds Wire Transfer

 
  The Bank of New York

 
  ABA # 021-000-018

 
  BNF Account #: IOC 566

Payment on Account of Note
  Credit to: The Variable Annuity Life Insurance Company

Method
  Private Placement

Account Information
  Re: (see “Accompanying Information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  AIG Global Investment Group

 
  c/o The Bank of New York
 
  P.O. Box 19266
 
  Newark, NJ 07195

 
  Attn: P&I Department

 
  Fax: 718-315-3076

 
  with a copy to:

 
       
 
  The Variable Annuity Life Insurance Company

 
  c/o AIG Global Investment Group
 
  2929 Allen Parkway, A36-04
 
  Houston, TX 77019

Address for Notices Related to Payments
  Attn: Private Placement Department

—
  Fax: 713-831-1072

 
  The Variable Annuity Life Insurance Company

 
  c/o AIG Global Investment Group
 
  2929 Allen Parkway, A36-04
 
  Houston, TX 77019

 
  Attn: Private Placement Department

 
  Fax: 713-831-1072

 
  with a copy to:

 
       
 
  AIG Global Investment Group

 
  2929 Allen Parkway, A36-01
 
  Houston, TX 77019

Address for All Other Notices
  Attn: Legal Department – Investment Management

—
  Fax: 713-831-2328

 
  THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

 
  FIRST SUNAMERICA LIFE INSURANCE COMPANY

 
  By: AIG Global Investment Corp., Investment Advisor

 
  By: ________________________________

 
  Name:

Other Instructions
  Title:
         
 
  The Bank of New York

 
  One Wall Street

 
  3rd Floor, Window A
 
  New York, NY 10286

 
  Attn: Arthur Cassidy

 
  Ref: The Variable Annuity Life Insurance Company Private

 
  Placement

 
  Account # 260735

 
  with a request that Mr. Cassidy confirm receipt of original

 
  securities and forward a copy of same to:

 
       
 
  Susie Hayes

 
  AIG Global Investment Corp.

 
  2929 Allen Parkway, A36-01
 
  Houston, TX 77019

 
  provide a carbon copy of the above to:

 
       
Instructions re Delivery of Notes
  Ed Holmes

—
  Fax: 713-831-2328

Tax Identification Number
  74-1625348
 
       

6

         
Purchaser Name
  FIRST SUNAMERICA LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-2; $10,000,000
     
 
  Federal Funds Wire Transfer

 
  The Bank of New York

 
  ABA # 021-000-018

Payment on Account of Note
  BNF Account #: IOC 566

Method
  Credit to: First SunAmerica Life Insurance Company

Account Information
  Re: (see “Accompanying Information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  AIG Global Investment Group

 
  c/o The Bank of New York
 
  P.O. Box 19266
 
  Newark, NJ 07195

 
  Attn: P&I Department

 
  Fax: 718-315-3076

 
  with a copy to:

 
       
 
  First SunAmerica Life Insurance Company

 
  c/o AIG Global Investment Group
 
  2929 Allen Parkway, A36-04
 
  Houston, TX 77019

Address for Notices Related to Payments
  Attn: Private Placement Department

—
  Fax: 713-831-1072

 
  First SunAmerica Life Insurance Company

 
  c/o AIG Global Investment Group
 
  2929 Allen Parkway, A36-04
 
  Houston, TX 77019

 
  Attn: Private Placement Department

 
  Fax: 713-831-1072

 
  with a copy to:

 
       
 
  AIG Global Investment Group

 
  2929 Allen Parkway, A36-01
 
  Houston, TX 77019

Address for All Other Notices
  Attn: Legal Department – Investment Management

—
  Fax: 713-831-2328

 
  THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

 
  FIRST SUNAMERICA LIFE INSURANCE COMPANY

 
  By: AIG Global Investment Corp., Investment Advisor

 
  By: ________________________________

 
  Name:

Other Instructions
  Title:
         
 
  The Bank of New York

 
  One Wall Street

 
  3rd Floor, Window A
 
  New York, NY 10286

 
  Attn: Arthur Cassidy

 
  Ref: First SunAmerica Life Insurance Company

 
  Account # 113617

 
  with a request that Mr. Cassidy confirm receipt of original

 
  securities and forward a copy of same to:

 
       
 
  Susie Hayes

 
  AIG Global Investment Corp.

 
  2929 Allen Parkway, A36-01
 
  Houston, TX 77019

 
  provide a carbon copy of the above to:

 
       
Instructions re Delivery of Notes
  Ed Holmes

—
  Fax: 713-831-2328

 
  06-0992729 (First SunAmerica Life Insurance Company)
Tax Identification Number
  13-6062916 (Hare & Co.)
 
       

7

         
Purchaser Name
  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA      
Name in Which Note is Registered
  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
     
Note Registration Numbers; Principal
Amounts
  RH-3; $7,092,000
     
 
  Federal Funds Wire Transfer

 
  The Bank of New York

 
  New York, NY

 
  ABA # 021-000-018

Payment on Account of Note
  Account # 890-0304-391

Method
  Re: (See “Accompanying information” below)

Account Information
  !INV10602!
 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  The Prudential Insurance Company of America

 
  c/o Investment Operations Group
 
  Gateway Center Two, 10th Floor

 
  100 Mulberry Street
 
  Newark, NJ 07102-4077

 
  Attn: Manager, Billings and Collections

 
  with telephonic prepayment notices to:

 
       
 
  Manager, Trade Management Group

Address for Notices Related to Payments
  Tel: 973-367-3141

—
  Fax: 800-224-2278

 
  The Prudential Insurance Company of America

 
  c/o Prudential Capital Group
 
  Two Prudential Plaza, Suite 5600

 
  180 North Stetson Avenue
 
  Chicago, IL 60601

Address for All Other Notices
  Attn: Managing Director
         
 
  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Vice President
         
 
  Prudential Capital Group

 
  Two Prudential Plaza, Suite 5600

 
  180 North Stetson Avenue
 
  Chicago, IL 60601

Instructions re Delivery of Notes
  Attn: Wiley Adams
         
Tax Identification Number
    22-1211670  
 
       

8

         
Purchaser Name
  ZURICH AMERICAN INSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-4; $5,350,000
     
 
  Federal Funds Wire Transfer

 
  The Bank of New York

 
  New York, NY

 
  ABA # 021-000-018

Payment on Account of Note
  Account #: 399141

Method
  Zurich American Insurance Co. – Private Placements

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole and interest) of

Accompanying Information
  the payment being made:
         
 
  Zurich North America

 
  1400 American Lane, T1-19
 
  Schaumburg, IL 60196-1056

 
  Attn: Mary Fran Callahan

 
  Treasury Department

 
  Fax: 847-605-7895

Address for Notices Related to Payments
  Email: mary.callahan@zurichna.com
         
 
  Prudential Private Placement Investors, L.P.

 
  Four Gateway Center

 
  100 Mulberry Street
 
  Newark, NJ 07102-4069

 
  Attn: Albert Trank

 
  Managing Director

 
  Fax: 973-624-6432

Address for All Other Notices
  Email: albert.trank@prudential.com
         
 
  ZURICH AMERICAN INSURANCE COMPANY

 
  By: Prudential Private Placement Investors, L.P., as Investment Advisor

 
  By: Prudential Private Placement Investors, Inc., as its General Partner

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Vice President
         
 
  Bank of New York

 
  One Wall Street

 
  3rd Floor, Window A
 
  New York, NY 10286

 
  Ref: Zurich American Insurance Co. – Private Placements

 
  Account # 399141

 
  with a copy to:

 
       
 
  Prudential Capital Group

 
  Four Gateway Center, 7th Floor

 
  100 Mulberry Street
Instructions re Delivery of Notes
  Newark, NJ 07102

—
  Attn: Manager, Trade Management

Tax Identification Number
    36-4233459  
 
       

9

         
Purchaser Name
  PRUDENTIAL RETIREMENT CEDED BUSINESS TRUST      
Name in Which Note is Registered
  PRU & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-5; $4,908,000
     
 
  Federal Funds Wire Transfer

 
  JPMorgan Chase Bank

 
  New York, NY

Payment on Account of Note
  ABA # 021-000-021

Method
  Account # 9009002925

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole and

Accompanying Information
  interest) of the payment being made:
         
 
  Prudential Retirement Ceded Business Trust

 
  c/o Prudential Investment Management, Inc.
 
  Gateway Center Four, 7th Floor

 
  100 Mulberry Street
 
  Newark, NJ 07102

 
  Attn: Private Placement Trade Management

 
  PRIAC Administration

Address for Notices Related to Payments
  Fax: 800-224-2278
         
 
  Prudential Retirement Ceded Business Trust

 
  c/o Prudential Capital Group
 
  Two Prudential Plaza

 
  180 North Stetson Avenue
 
  Chicago, IL 60601

Address for All Other Notices
  Attn: Managing Director
         
 
  PRUDENTIAL RETIREMENT CEDED BUSINESS TRUST

 
  By: Prudential Investment Management, Inc., as investment manager

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Vice President
         
 
  Prudential Capital Group

 
  Two Prudential Plaza, Suite 5600

 
  180 North Stetson Avenue
 
  Chicago, IL 60601

Instructions re Delivery of Notes
  Attn: Wiley Adams
         
Tax Identification Number
    20-0765614  
 
       

10

         
Purchaser Name
  CONNECTICUT GENERAL LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  CIG & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-6; $3,400,000
     
 
  Federal Funds Wire Transfer

 
  JPMorgan Chase

 
  New York, NY

 
  ABA # 021-000-021

Payment on Account of Note
  Beneficiary A/C #: 900-9002-925

Method
  BBI: A/C of Prudential for G09404

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole and

Accompanying Information
  interest) of the payment being made:
         
 
  Connecticut General Life Insurance Company

 
  c/o CIGNA Retirement & Investment Services
 
  280 Trumbull Street
 
  Hartford, CT 06103

 
  Fax: 860-534-7203

 
  with a copy to:

 
       
 
  J.P. Morgan Chase Bank
 
  14201 Dallas Parkway, 13th Floor
 
  Dallas, TX 75254

 
  Attn: Heather Frisina

Address for Notices Related to Payments
  Mail Code 300-116

—
  Fax 469-477-1904

 
  Prudential Private Placement Investors, L.P.

 
  Four Gateway Center

 
  100 Mulberry Street
 
  Newark, NJ 07102

 
  Attn: Albert Trank

 
  Managing Director

 
  Fax: 973-624-6432

Address for All Other Notices
  Email: albert.trank@prudential.com
         
 
  CONNECTICUT GENERAL LIFE INSURANCE COMPANY

 
  By: Prudential Investment Management, Inc., as investment manager

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Vice President
         
 
  JPMorgan Chase Bank

 
  4 New York Plaza
 
  Ground Floor Window

 
  New York, NY 10004

 
  Attn: John Cobelo

 
  Ref: Connecticut General Life Insurance Company

 
  Account # G09404

 
  with a copy to:

 
       
 
  Prudential Capital Group

 
  Four Gateway Center, 7th Floor

 
  100 Mulberry Street
 
  Newark, NJ 07102

Instructions re Delivery of Notes
  Attn: Ranae D’Alessio

—
  Trade Management

Tax Identification Number
    13-3574027  
 
       

11

         
Purchaser Name
  SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.      
Name in Which Note is Registered
  UMBTRU & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-7; $3,250,000
     
 
  Federal Funds Wire Transfer

 
  UMB Bank N.A.

 
  ABA # 101-000-695

 
  Account Name: Trust Operations

 
  Account #: 9870161974

Payment on Account of Note
  Ref: Security Benefit Life Insurance Co.

Method
  Account # 126139.1

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole and interest) of

Accompanying Information
  the payment being made:
         
 
  UMB Bank

 
  928 Grand Boulevard, 10th Floor
 
  Kansas City, MO 64106

Address for Notices Related to Payments
  Attn: Mike Ortiz
         
 
  Prudential Private Placement Investors, L.P.

 
  Four Gateway Center

 
  100 Mulberry Street
 
  Newark, NJ 07102

 
  Attn: Albert Trank

 
  Managing Director

 
  Fax: 973-624-6432

Address for All Other Notices
  Email: albert.trank@prudential.com
         
 
  SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.

 
  By: Prudential Private Placement Investors, L.P., as Investment Advisor

 
  By: Prudential Private Placement Investors, Inc., as its General Partner

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Vice President
         
 
  United Missouri Bank

 
  DTC/NY WINDOW

 
  55 Water Street, Concourse Level
 
  New York, NY 10041

 
  Ref: Security Benefit – Private Placement Account # 690308200

 
  Account 2450 UMB Bank

 
  with a copy to:

 
       
 
  Prudential Capital Group

 
  Four Gateway Center, 7th Floor

 
  100 Mulberry Street
Instructions re Delivery of Notes
  Newark, NJ 07102

—
  Attn: Manager, Trade Management

Tax Identification Number
    43-6295832  
 
       

12

         
Purchaser Name
  FIRST COLONY LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-8; $16,000,000
     
 
  Federal Funds Wire Transfer

 
  The Bank of New York

 
  ABA # 021-000-018

 
  Account # / Beneficiary: GLA111566

 
  SWIFT code: IRVTBEBB

 
  Attn: PPP&I Department

Payment on Account of Note
  Ref: First Colony Life Insurance Company

Method
  Account # 127970

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Genworth Financial

 
  601 Union Street, Suite 2200
 
  Seattle, WA 98101

 
  Attn: Private Placements

 
  Account: First Colony Life Insurance Company

 
  Tel: 206-516-4515

 
  Fax: 206-516-4578

 
  Email: GEAM.privateplacements@corporate.ge.com

 
  with a copy to:

 
       
 
  State Street

 
  801 Pennsylvania
 
  Kansas City, MO 64105

 
  Attn: Klaus Diem

 
  Account: First Colony Life Insurance Company

 
  Tel: 816-691-8646

 
  Fax: 816-691-5593

 
  Email: geam@statestreetkc.com (preferred delivery method)

 
  and a copy to:

 
       
 
  Hare & Co.

 
  The Bank of New York

 
  Income Collection Department

 
  P.O. Box 11203
 
  New York, NY 10286

 
  Attn: PPP&I Department

 
  P&I Contact: Anthony Largo
 
  Tel: 212-437-6541

 
  Ref: First Colony Life Insurance Company

Address for Notices Related to Payments
  Account # 127970

—
  (See “Accompanying information” above)
 
  Genworth Financial

 
  601 Union Street, Suite 2200
 
  Seattle, WA 98101

 
  Attn: Private Placements

 
  Account: First Colony Life Insurance Company

Address for All Other Notices
  Fax: 206-516-4578
         
 
  FIRST COLONY LIFE INSURANCE COMPANY

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Investment Officer
         
 
  The Bank of New York

 
  One Wall Street

 
  3rd Floor, Window A
 
  New York, NY 10286

 
  Ref: First Colony Life Insurance Company

Instructions re Delivery of Notes
  Account # 127970
         
Tax Identification Number
    54-0596414  
 
       

13

         
Purchaser Name
  GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-9; $6,000,000
     
 
  Federal Funds Wire Transfer

 
  The Bank of New York

 
  ABA # 021-000-018

 
  Account # / Beneficiary: GLA111566

 
  SWIFT code: IRVTBEBB

 
  Attn: PPP&I Department

Payment on Account of Note
  Ref: General Electric Capital Assurance Company

Method
  Account # 127939

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Genworth Financial

 
  601 Union Street, Suite 2200
 
  Seattle, WA 98101

 
  Attn: Private Placements

 
  Account: General Electric Capital Assurance Company

 
  Tel: 206-516-4515

 
  Fax: 206-516-4578

 
  Email: GEAM.privateplacements@corporate.ge.com

 
  with a copy to:

 
       
 
  State Street

 
  801 Pennsylvania
 
  Kansas City, MO 64105

 
  Attn: Klaus Diem

 
  Account: General Electric Capital Assurance Company

 
  Tel: 816-691-8646

 
  Fax: 816-691-5593

 
  Email: geam@statestreetkc.com (preferred delivery method)

 
  and a copy to:

 
       
 
  Hare & Co.

 
  The Bank of New York

 
  Income Collection Department

 
  P.O. Box 11203
 
  New York, NY 10286

 
  Attn: PPP&I Department

 
  P&I Contact: Anthony Largo
 
  Tel: 212-437-6541

 
  Ref: General Electric Capital Assurance Company

Address for Notices Related to Payments
  Account # 127939

—
  (See “Accompanying information” above)
 
  Genworth Financial

 
  601 Union Street, Suite 2200
 
  Seattle, WA 98101

 
  Attn: Private Placements

 
  Account: General Electric Capital Assurance Company

Address for All Other Notices
  Fax: 206-516-4578
         
 
  GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Investment Officer
         
 
  The Bank of New York

 
  One Wall Street

 
  3rd Floor, Window A
 
  New York, NY 10286

 
  Ref: General Electric Capital Assurance Company

Instructions re Delivery of Notes
  Account # 127939
         
Tax Identification Number
    91-6027719  
 
       

14

         
Purchaser Name
  FEDERAL HOME LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-10; $2,000,000
     
 
  Federal Funds Wire Transfer

 
  The Bank of New York

 
  ABA # 021-000-018

 
  Account # / Beneficiary: GLA111566

 
  SWIFT code: IRVTBEBB

 
  Attn: PPP&I Department

Payment on Account of Note
  Ref: Federal Home Life Insurance Company

Method
  Account # 127924

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Genworth Financial

 
  601 Union Street, Suite 2200
 
  Seattle, WA 98101

 
  Attn: Private Placements

 
  Account: Federal Home Life Insurance Company

 
  Tel: 206-516-4515

 
  Fax: 206-516-4578

 
  Email: GEAM.privateplacements@corporate.ge.com

 
  with a copy to:

 
       
 
  State Street

 
  801 Pennsylvania
 
  Kansas City, MO 64105

 
  Attn: Klaus Diem

 
  Account: Federal Home Life Insurance Company

 
  Tel: 816-691-8646

 
  Fax: 816-691-5593

 
  Email: geam@statestreetkc.com (preferred delivery method)

 
  and a copy to:

 
       
 
  Hare & Co.

 
  The Bank of New York

 
  Income Collection Department

 
  P.O. Box 11203
 
  New York, NY 10286

 
  Attn: PPP&I Department

 
  P&I Contact: Anthony Largo
 
  Tel: 212-437-6541

 
  Ref: Federal Home Life Insurance Company

Address for Notices Related to Payments
  Account # 127924

—
  (See “Accompanying information” above)
 
  Genworth Financial

 
  601 Union Street, Suite 2200
 
  Seattle, WA 98101

 
  Attn: Private Placements

 
  Account: Federal Home Life Insurance Company

Address for All Other Notices
  Fax: 206-516-4578
         
 
  FEDERAL HOME LIFE INSURANCE COMPANY

 
  By: ________________________________

 
  Name:

Other Instructions
  Title: Investment Officer
         
 
  The Bank of New York

 
  One Wall Street

 
  3rd Floor, Window A
 
  New York, NY 10286

 
  Ref: Federal Home Life Insurance Company

Instructions re Delivery of Notes
  Account # 127924
         
Tax Identification Number
    35-0576390  
 
       

15

         
Purchaser Name
  HARTFORD LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  HARTFORD LIFE INSURANCE COMPANY
     
 
  RH-11; $5,000,000

Note Registration Numbers; Principal Amounts
  RH-12; $5,000,000
         
 
  Federal Funds Wire Transfer

 
  JPMorgan Chase

 
  4 New York Plaza
 
  New York, NY 10004

 
  ABA # 021-000-021

 
  Chase NYC/Cust

 
  Attn: Bond Interest/Principal

Payment on Account of Note
    A/C #: 900-9-000200  
Method
  FFC to: G06641-CRC

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole and interest) of

Accompanying Information
  the payment being made:
         
 
  Hartford Investment Management Company

 
  c/o Portfolio Support
 
  P.O. Box 1744
 
  Hartford, CT 06144-1744

Address for Notices Related to Payments
  Fax: 860-297-8875 / 8876
         
 
  Hartford Investment Management Company

 
  c/o Investment Department – Private Placements
 
  P.O. Box 1744
 
  Hartford, CT 06144-1744

Address for All Other Notices
  Fax: 860-297-8884
         
 
  HARTFORD LIFE INSURANCE COMPANY

 
  By: Hartford Investment Services, Inc., its Agent and Attorney-in-Fact

 
  By______________________________

 
  Name:

Other Instructions
  Title:
         
 
  JPMorgan Chase

 
  North America Insurance

 
  3 Chase MetroTech Center, 5th Floor South
 
  Brooklyn, NY 11245

 
  Attn: Bettye Carrera

Instructions re Delivery of Notes
  Custody Account # G06641-CRC must appear on outside of envelope          
Tax Identification Number
    06-0974148  
 
       

16

         
Purchaser Name
  PACIFIC LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  MAC & CO.
     
 
  RH-13; $5,000,000

 
  RH-14; $1,000,000

 
  RH-15; $1,000,000

 
  RH-16; $1,000,000

Note Registration Numbers; Principal
  RH-17; $1,000,000

Amounts
  RH-18; $1,000,000
         
 
  Federal Funds Wire Transfer

 
  Mellon Trust of New England

 
  ABA # 011-001-234

 
  DDA # 125261

 
  Attn: MBS Income CC: 1253

Payment on Account of Note
  A/C: Pacific Life General Account
Method
  PLCF1810132

Account Information
  Re: (See “Accompanying information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Mellon Trust

 
  Three Mellon Bank Center

 
  Pittsburgh, PA 15259

 
  Attn: Pacific Life Accounting Team

 
  AIM # 153-3610

 
  Fax: 412-236-7529

 
  with a copy to:

 
       
 
  Pacific Life Insurance Company

 
  700 Newport Center Drive
 
  Newport Beach, CA 92660-6397

 
  Attn: Cash Team

Address for Notices Related to Payments
  Securities Administration

—
  Fax: 949-640-4013

 
  Pacific Life Insurance Company

 
  700 Newport Center Drive
 
  Newport Beach, CA 92660-6397

 
  Attn: Securities Department

Address for All Other Notices
  Fax: 949-219-5406
         
 
  PACIFIC LIFE INSURANCE COMPANY

 
  (Nominee: Mac & Co.)
 
  By: _______________________

 
  Name:

 
  Title:

 
  By: _______________________

 
  Name:

Other Instructions
  Title:
         
 
  Mellon Securities Trust Company

 
  120 Broadway, 13th Floor
 
  New York, NY 10271

 
  Attn: Robert Ferraro

 
  A/C: Pacific Life General Acct
 
  PLCF1810132

Instructions re Delivery of Notes
  Tel: 212-374-1918
         
Tax Identification Number
    95-1079000  
 
       

17

         
Purchaser Name
  BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-19; $1,500,000
     
 
  Federal Funds Wire Transfer

 
  Bank of New York

 
  ABA # 021-000-018

 
  BBK=IOC 363

Payment on Account of Note
  Account: Blue Cross and Blue Shield of Florida, Inc.

Method
  Account # 531463

Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Blue Cross and Blue Shield of Florida, Inc.

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  Blue Cross and Blue Shield of Florida, Inc.

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  The Bank of New York

 
  One Wall Street

 
  3rd Floor, Window A
 
  New York, NY 10286

 
  Ref: Blue Cross and Blue Shield of Florida, Inc.

Instructions for Delivery of Notes
  Account # 531463
         
Tax Identification Number
    59-2015694  
 
       

18

         
Purchaser Name
  FORT DEARBORN LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  STRAFE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-20; $1,000,000
     
 
  Federal Funds Wire Transfer

 
  Bank One Colorado

 
  ABA # 044-000-037

 
  For credit to: 980401787

 
  Account: Fort Dearborn Life Insurance Company (separate)

 
  Account # 2600218706

Payment on Account of Note
  Attn: Roslind Catling-Ileaboya

Method
    877-246-9483  
Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Fort Dearborn Life Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  Fort Dearborn Life Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  FORT DEARBORN LIFE INSURANCE COMPANY

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  Banc One Investment Management Group

 
  340 South Cleveland Avenue, Building 350
 
  Westerville, OH 43081

 
  Attn: Non-Depository Trading Desk

Instructions for Delivery of Notes
  Tel: 614-248-1317
         
Tax Identification Number
    36-2598882  
 
       

19

         
Purchaser Name
  UNITED INSURANCE COMPANY OF AMERICA      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-21; $1,000,000
     
 
  Federal Funds Wire Transfer

 
  Bank of New York

 
  ABA # 021-000-018

 
  Account: United Insurance Company of America

 
  (Advantus Capital Management)
 
  Account # 367937

 
  Interest Payments: GLA # 111-363

Payment on Account of Note
  Principal Payments: GLA # 111-566

Method
  Amendment Fees: GLA # 111-565

Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  United Insurance Company of America

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  United Insurance Company of America

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  UNITED INSURANCE COMPANY OF AMERICA

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  Bank of New York

 
  One Wall Street, 3rd Floor

 
  Special Processing, Window A

 
  New York, NY 10286

 
  Ref: United Insurance Company of America

 
  (Advantus Capital Management)
Instructions for Delivery of Notes
  Account # 367937
         
Tax Identification Number
    36-1896670  
 
       

20

         
Purchaser Name
  WORLD INSURANCE COMPANY      
 
  WELLS FARGO BANK, N.A. AS CUSTODIAN FOR WORLD INSURANCE

Name in Which Note is Registered
  COMPANY

 
       
Note Registration Numbers; Principal
Amounts
  RH-22; $500,000
     
 
  Federal Funds Wire Transfer

 
  Wells Fargo Bank, N.A.

 
  ABA # 121-000-248

 
  BNFA: 0000840245

 
  BNF: Trust Wire Clearing

 
  FFC: Income Collections

Payment on Account of Note
    A/C 12667400  
Method
  Further credit to: World Insurance Company, Account # 12667400

Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole and

Accompanying Information
  interest) of the payment being made:
         
 
  World Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  World Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  WORLD INSURANCE COMPANY

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  Wells Fargo Bank Minnesota, N.A.

 
  MAC N9306-059

 
  733 Marquette Avenue, Investors Building, 5th Floor
 
  Minneapolis, MN 55479

 
  Attn: Linh Nguyen

 
  Security Control and Transfer

 
  Tel: 612-667-7197

 
  Ref: World Insurance Company

Instructions for Delivery of Notes
  Account # 12667400
         
Tax Identification Number
    47-0339860  
 
       

         
Purchaser Name
  MTL INSURANCE COMPANY      
Name in Which Note is Registered
  ELL & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-23; $500,000
     
 
  Federal Funds Wire Transfer

 
  The Northern Chgo/Trust

 
  ABA # 071-000-152

 
  For credit to: Account # 5186041000

 
  Further credit to: MTL Insurance Company

Payment on Account of Note
  Account # 26-00621

Method
  Income Collections

Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  MTL Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  MTL Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  MTL INSURANCE COMPANY

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  Northern Trust Company of New York

 
  40 Broad Street, 8th Floor
 
  New York, NY 10004

 
  Attn: Settlements for Account # 26-00621

Instructions for Delivery of Notes
  MTL Insurance Company
         
Tax Identification Number
    36-1516780  
 
       

21

         
Purchaser Name
  THE RELIABLE LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-24; $500,000
     
 
  Federal Funds Wire Transfer

 
  Bank of New York

 
  ABA # 021-000-018

 
  Account: The Reliable Life Insurance Company

 
  (Advantus Capital Management)
 
  Account # 276073

 
  Interest Payments: GLA # 111-363

Payment on Account of Note
  Principal Payments: GLA # 111-566

Method
  Amendment Fees: GLA # 111-565

Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  The Reliable Life Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  The Reliable Life Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  THE RELIABLE LIFE INSURANCE COMPANY

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  Bank of New York

 
  One Wall Street, 3rd Floor

 
  Special Processing, Window A

 
  New York, NY 10286

 
  Ref: The Reliable Life Insurance Company

 
  (Advantus Capital Management)
Instructions for Delivery of Notes
  Account # 276073
         
Tax Identification Number
    43-0476110  
 
       

22

         
Purchaser Name
  UNION NATIONAL LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-25; $500,000
     
 
  Federal Funds Wire Transfer

 
  Bank of New York

 
  ABA # 021-000-018

 
  Account: Union National Life Insurance Company

 
  (Advantus Capital Management)
 
  Account # 367716

 
  Interest Payments: GLA # 111-363

Payment on Account of Note
  Principal Payments: GLA # 111-566

Method
  Amendment Fees: GLA # 111-565

Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Union National Life Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  Union National Life Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  UNION NATIONAL LIFE INSURANCE COMPANY

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  Bank of New York

 
  One Wall Street, 3rd Floor

 
  Special Processing, Window A

 
  New York, NY 10286

 
  Ref: Union National Life Insurance Company

 
  (Advantus Capital Management)
Instructions for Delivery of Notes
  Account # 367716
         
Tax Identification Number
    72-0340280  
 
       

23

         
Purchaser Name
  RESERVE NATIONAL INSURANCE COMPANY      
Name in Which Note is Registered
  HARE & CO.
     
Note Registration Numbers; Principal
Amounts
  RH-26; $500,000
     
 
  Federal Funds Wire Transfer

 
  Bank of New York

 
  ABA # 021-000-018

 
  Account: Reserve National Insurance Company

 
  (Advantus Capital Management)
 
  Account # 264222

 
  Interest Payments: GLA # 111-363

Payment on Account of Note
  Principal Payments: GLA # 111-566

Method
  Amendment Fees: GLA # 111-565

Account Information
  Re: see “Accompanying Information” below

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Reserve National Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for Notices Related to Payments
  Attn: Client Administrator
         
 
  Reserve National Insurance Company

 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101

Address for All Other Notices
  Attn: Client Administrator
         
 
  RESERVE NATIONAL INSURANCE COMPANY

 
  By: Advantus Capital Management, Inc.

 
  By: ________________________

 
  Name:

Other Instructions
  Title:
         
 
  Bank of New York

 
  One Wall Street, 3rd Floor

 
  Special Processing, Window A

 
  New York, NY 10286

 
  Ref: Reserve National Insurance Company

 
  (Advantus Capital Management)
Instructions for Delivery of Notes
  Account # 264222
         
Tax Identification Number
    73-0661453  
 
       

24

         
Purchaser Name
  ST. PAUL FIRE AND MARINE COMPANY      
Name in Which Note is Registered
  ST. PAUL FIRE AND MARINE INSURANCE COMPANY
     
Note Registration Numbers; Principal
Amounts
  RH-27; $5,000,000
     
 
  Federal Funds Wire Transfer

 
  Until 1/1/05:

 
       
 
  Citibank Delaware

 
  One Penn’s Way OPS2

 
  New Castle, DE 19720

 
  ABA # 031-100-209

 
  Credit to: St. Paul Fire & Marine A/C 3859-4764

 
  After 1/1/05:

 
       
 
  JPMorgan Chase Bank

 
  4 Chase MetroTech Center
Payment on Account of Note
  Brooklyn NY 11245

Method
  ABA 021-000-021

Account Information
  Credit to: Travelers Indemnity Co. A/C 323954421

 
  Re: (see “Accompanying Information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  St. Paul Fire and Marine Insurance Company

 
  385 Washington Street
 
  St. Paul, MN 55102

Address for Notices Related to Payments
  Attn: Treasury Department
         
 
  St. Paul Fire and Marine Insurance Company

 
  385 Washington Street
 
  St. Paul, MN 55102

Address for All Other Notices
  Attn: Treasury Department
         
 
  ST. PAUL FIRE AND MARINE INSURANCE COMPANY

 
  By: _______________________

 
  Name:

Other Instructions
  Title:
         
 
  St. Paul Fire and Marine Insurance Company

 
  385 Washington Street
 
  St. Paul, MN 55102

Instructions re Delivery of Notes
  Attn: Treasury Department
         
Tax Identification Number
    41-0406690  
 
       

25

         
Purchaser Name
  MODERN WOODMEN OF AMERICA      
Name in Which Note is Registered
  MODERN WOODMEN OF AMERICA
     
Note Registration Numbers; Principal Amounts
  RH-28; $4,000,000
     
 
  Federal Funds Wire Transfer

 
  The Northern Trust Company

 
  50 South LaSalle Street
 
  Chicago, IL 60675

 
  ABA # 071-000-152

Payment on Account of Note
  Account Name: Modern Woodmen of America

Method
  Account #: 84352

Account Information
  Re: (see “Accompanying Information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  Modern Woodmen of America

 
  1701 First Avenue
 
  Rock Island, IL 61201

Address for Notices Related to Payments
  Attn: Investment Accounting Department
         
 
  Modern Woodmen of America

 
  1701 First Avenue
 
  Rock Island, IL 61201

 
  Attn: Investment Department

Address for All Other Notices
  Email: Investment.Department@Modern-Woodmen.org
         
 
  MODERN WOODMEN OF AMERICA

 
  By: _______________________

 
  Name:

Other Instructions
  Title:
         
 
  Modern Woodmen of America

 
  1701 First Avenue
 
  Rock Island, IL 61201

Instructions re Delivery of Notes
  Attn: Doug Pannier
         
Tax Identification Number
    36-1493430  
 
       

26

         
Purchaser Name
  ASSURITY LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  ASSURITY LIFE INSURANCE COMPANY
     
Note Registration Numbers; Principal Amounts
  RH-29; $1,000,000
     
 
  Federal Funds Wire Transfer

 
  US Bank National Association

 
  13th and M Streets
 
  Lincoln, NE 68508

 
  ABA # 104-000-029

Payment on Account of Note
  For credit to: Assurity Life Insurance Company

Method
  General Fund Account # 1-494-0092-9092

Account Information
  Re: (see “Accompanying Information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole and

Accompanying Information
  interest) of the payment being made:
         
 
  Assurity Life Insurance Company

 
  1526 K Street
 
  Lincoln, NE 68508

Address for Notices Related to Payments
  Attn: Investment Division
         
 
  Assurity Life Insurance Company

 
  1526 K Street
 
  Lincoln, NE 68508

Address for All Other Notices
  Attn: Investment Division
         
 
  ASSURITY LIFE INSURANCE COMPANY

 
  By: _______________________

 
  Name:

Other Instructions
  Title:
         
 
  Assurity Life Insurance Company

 
  1526 K Street
 
  Lincoln, NE 68508

Instructions re Delivery of Notes
  Attn: Vic Weber
         
Tax Identification Number
    38-1843471  
 
       

27

         
Purchaser Name
  ACACIA LIFE INSURANCE COMPANY      
Name in Which Note is Registered
  CHIMEBRIDGE & CO.
     
Note Registration Numbers; Principal Amounts
  RH-30; $1,000,000
     
 
  Federal Funds Wire Transfer

 
  State Street Bank & Trust Company

 
  ABA # 011-000-028

 
  BNF: Physical Income Account

 
  DDA: Clearing Account # 00076026

Payment on Account of Note
  Further credit to: Acacia Life Insurance Company

Method
  Custody Fund # 1EJP

Account Information
  Re: (see “Accompanying Information” below)

 
  Name of Company: CHS INC.

 
  Description of Security: 5.25% Series H Senior Notes

 
  due September 21, 2014

 
  PPN: 21542R A# 7

 
  Due Date and Application (as among principal, make whole

Accompanying Information
  and interest) of the payment being made:
         
 
  in duplicate to:

 
       
 
  State Street Bank

 
  P.O. Box 5756
 
  Boston, MN 02206

 
  Attn: Michael Rodelle

 
  Ref: Acacia Life Insurance Company, Account # 1EJP,

 
  for the account of State Street

 
  and:

 
       
 
  Acacia Life Insurance Company

 
  c/o Ameritas Investment Advisors Inc.
 
  390 North Cotner Boulevard
 
  Lincoln, NE 68505

Address for Notices Related to Payments
  Attn: James Mikus

—
  Fax: 402-467-6970

 
  in duplicate to:

 
       
 
  State Street Bank

 
  P.O. Box 5756
 
  Boston, MN 02206

 
  Attn: Michael Rodelle

 
  Ref: Acacia Life Insurance Company, Account # 1EJP,

 
  for the account of State Street

 
  and:

 
       
 
  Acacia Life Insurance Company

 
  c/o Ameritas Investment Advisors Inc.
 
  390 North Cotner Boulevard
 
  Lincoln, NE 68505

Address for All Other Notices
  Attn: James Mikus

—
  Fax: 402-467-6970

 
  ACACIA LIFE INSURANCE COMPANY

 
  By: Ameritas Investment Advisors Inc., as Agent

 
  By: ____________________________________

 
  Name: Andrew S. White

Other Instructions
  Title: Vice President – Fixed Income Securities
         
 
  DTCC / New York Window

 
  55 Water Street
 
  Plaza Level, 3rd Floor

 
  New York, NY 10041

 
  Attn: Robert Mendez

 
  Ref: Acacia Life Insurance Company, Account # 1EJP,

 
  for the account of State Street

 
  with a copy to:

 
       
 
  Acacia Life Insurance Company

 
  c/o Ameritas Investment Advisors Inc.
 
  390 North Cotner Boulevard
Instructions re Delivery of Notes
  Lincoln, NE 68505

—
  Attn: James Mikus

 
  53-0022880 (Acacia Life Insurance Company)
Tax Identification Number
  65-1186790 (Chimebridge & Co.)
 
       

28

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted Consolidated Funded Debt” means Consolidated Funded Debt, plus the net
present value of all rentals payable under operating leases of the Company and
its Subsidiaries as discounted by a rate of 10% per annum.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Interests, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Agreement, this” is defined in Section 17.3.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capitalized Lease Obligation” means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.

“Change in Control” means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of the Company.

“Closing” is defined in Section 3.

“CoBank” means Co-Bank, ACB, a United States Agricultural Credit Bank.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph hereof.

“Confidential Information” is defined in Section 20.

“Consolidated Cash Flow” means for any period the sum of (a) earnings before
income taxes of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, plus (b) the amounts that have been
deducted in the determination of such earnings before income taxes for such
period for (i) interest expense for such period, (ii) depreciation for such
period, (iii) amortization for such period and (iv) extraordinary non-cash
losses for such period, minus (c) the amounts that have been included in the
determination of such earnings before income taxes for such period for
(i) one-time gains, (ii) extraordinary income, (iii) non-cash patronage income,
and (iv) non-cash equity earnings in joint ventures.

“Consolidated Funded Debt” means as of any date of determination, the total of
all Funded Debt of the Company and its Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Members’ and Patrons’ Equity” means, with respect to the Company
and its Subsidiaries, the amount of equity accounts, plus (or minus in the case
of a deficit) the amount of surplus and retained earnings accounts of the
Company and its Subsidiaries, plus (or minus in the case of a deficit), to the
extent not included in such equity accounts, the minority interests in
Subsidiaries; provided that the total amount of intangible assets of the Company
and its Subsidiaries (including, without limitation, unamortized debt discount
and expense, deferred charges and goodwill) included therein shall not exceed
$30,000,000 (and to the extent such intangible assets exceed $30,000,000, they
will not be included in the calculation of Consolidated Members’ and Patrons’
Equity); all as determined on a consolidated basis in accordance with GAAP
consistently applied.

“Consolidated Net Worth” means as of any date, total equity of the Company and
its Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means at any time, the total assets of the Company
and its Subsidiaries that would be shown on a consolidated balance sheet of the
Company and its Subsidiaries at such time prepared in accordance with GAAP.

“Debt” means with respect to any Person

(a) all obligations of such Person for borrowed money (including all obligations
for borrowed money secured by any Lien with respect to any property owned by
such Person whether or not such Person has assumed or otherwise become liable
for such obligations),

(b) all obligations of such Person for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to such
property),

(c) all Capitalized Lease Obligations of such Person and

(d) all Guaranties of such Person with respect to liabilities of the type
described in clause (a), (b) or (c) of any other Person,

provided that (i) Debt of a Subsidiary of the Company shall exclude such
obligations and Guaranties of such Subsidiary if owed or guaranteed by such
Subsidiary to the Company or a Wholly-Owned Subsidiary of the Company, (ii) Debt
of the Company shall exclude such obligations and Guaranties if owed or
guaranteed by the Company to a Wholly-Owned Subsidiary of the Company and
(iii) Debt of the Company shall exclude any unfunded obligations which may exist
now and in the future in the Company’s pension plans.

“Debt Prepayment Application” is defined in Section 10.7(c).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (a) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2% over the rate of interest publicly announced by The Bank of
New York in New York, New York as its “base” or “prime” rate.

“Designated Portion” is defined in Section 10.7(b).

“Disposition Value” is defined in Section 10.7(c).

“Distribution” means, in respect of any corporation, association or other
business entity:

(a) dividends or other distributions or payments on capital stock or other
equity interests of such corporation, association or other business entity
(except distributions in such stock or other equity interest); and

(b) the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Transfers” is defined in Section 10.7(a).

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell, respectively).

“Financing Documents” means, collectively, this Agreement, the Other Agreements
and the Notes.

“Funded Debt” means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (i) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (ii) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (iii) any Capitalized Lease
Obligation of such Person, and (iv) any Guaranty of such Person with respect to
Funded Debt of another Person. Notwithstanding anything to the contrary
contained herein, any Debt outstanding under a revolving credit or similar
agreement providing for borrowings where no amount of such Debt is outstanding
for a period of 30 consecutive days during each 12 month period (and which has
not been refinanced with other Debt which does not constitute Funded Debt) will
not be deemed to constitute Funded Debt.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor;

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date of the Closing.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under the Financing Documents, or (c) the validity or
enforceability of any of the Financing Documents.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“NCRA” means National Cooperative Refinery Association, a Kansas cooperative
association.

“Net Proceeds Amount” is defined in Section 10.7(c).

“Notes” is defined in Section 1.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Ordinary Course Transfer” is defined in Section 10.7(a).

“Other Agreements” is defined in Section 2.

“Other Purchasers” is defined in Section 2.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Primary Bank Facility” means an agreement, guaranty or other instrument (or
agreements, guaranties or other instruments to the extent such agreements,
guaranties or other instruments were entered into in concert in one or a series
of transactions): (i) entered into by the Company in connection with the
provision of recourse credit in the form of revolving loans, term loans, letters
of credit or other extensions of credit commonly provided under syndicated bank
credit agreements to the Company or any of its Subsidiaries and (ii) under which
the aggregate amount of credit extended (whether in the form of loans or
commitments) to the Company or for which the Company is obligated as a guarantor
or otherwise is $150,000,000 or more.

“Priority Debt” means, at any time, without duplication, the sum of

(a) all then outstanding Debt of the Company or any Subsidiary secured by any
Lien on any property of the Company or any Subsidiary (other than Debt secured
only by Liens permitted under paragraphs (a) through (h) of Section 10.6), plus

(b) all Funded Debt of Subsidiaries of the Company.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.2(b)(i).

“PTE” is defined in Section 6.2(a).

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Ratable Portion” is defined in Section 10.7(c).

“Reinvested Transfer” is defined in Section 10.7(b).

“Required Holders” means, at any time, the holders of a majority in aggregate
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Required Principal Payment” is defined in Section 8.2(a).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Source” is defined in Section 6.2.

“Subsidiary” shall mean, with respect to any Person, any other Person greater
than 50% of the total combined voting power of all classes of Voting Interests
of which shall, at the time as of which any determination is being made, be
owned by such first Person either directly or through other Subsidiaries of such
first Person.

“Substantial Portion” is defined in Section 10.7(c).

“Surviving Corporation” is defined in Section 10.2(b)(i).

“Transfer” is defined in Section 10.7(c)(v).

“USA Patriot Act” means United States Public Law 107-56, United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001.

“Voting Interests” shall mean (a) with respect to any stock corporation, any
shares of stock of such corporation whose holders are entitled under ordinary
circumstances to vote for the election of directors of such corporation or
persons performing similar functions (irrespective of whether at the time stock
of any other class or classes shall have or might have voting power by reason of
the happening of any contingency), and (b) with respect to the Company or any
other entity, membership or other ownership interests in the Company or such
other entity whose holders are entitled under ordinary circumstances to vote for
the election of the directors of the Company or such other entity or persons
performing similar functions (irrespective of whether at the time membership or
other ownership interests of any other class or classes shall have or might have
voting power by reasoning of the happening of any contingency).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

29

SCHEDULE 4.9

CHANGES IN CORPORATE STRUCTURE

None.

30

SCHEDULE 5.3

DISCLOSURE MATERIALS

None.

31

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

                                     
Active/
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Jurisdiction of
Incorporation   Date of
Incorporation  
Federal ID
 
                                   
 
                                   
A
  Ag States Agency of
Montana, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  

SUB  

Insurance Agency  

100% CHS  

31-Dec  

Montana  

10/11/1977  

81-0372838
 
                                   
 
                                   
A
  Ag States Agency, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   JV   Independent Insurance Agency   80% by CHS; 20% by
Cooperative Service
Agency  

31-May  

Minnesota  

12/27/1994  

41-1795536
 
                                   
 
                                   
A
  AgXML, LLC   Suite 2000
666
Grand Avenue
Des Moines, IA
50309-2510   LLC   Organized for the purpose of
achieving efficiencies by
establishing standards for
grain & oilseed industries in
electronic commerce  


CHS — 1,200
Membership Units  



 



Iowa  



4/9/2001  



42-6619123
 
                                   
 
                                   
A
  CENEX AG, Inc.
(formerly FUCEI-E,
Inc.)   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  

Sub  

Sale of feed and seed products.  

100% CHS  

31-Aug  

Delaware  

10/23/1974  

41-1248837
 
                                   
 
                                   
A
  Cenex Petroleum, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Sub   Retail sales and distribution
of petroleum and other related
products.  

100% CHS  

 

Minnesota  

7/11/1996  

41-1847046
 
                                   
 
                                   
A
  CENEX Pipeline LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
LLC  
Operating Subsidiary for
pipeline operations  

100% CHS  

 

Minnesota  

5/4/1998  



 
                                 

 
                                   

32

                                     
Active/
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Jurisdiction of
Incorporation   Date of
Incorporation  
Federal ID
 
                                   
 
                                   
A
  Central Montana
Propane, LLC   Highway 191 North
Box 22 Lewistown,
Montana59457   SUB   Owning and operating a
propane wholesale and
resale operatintion   CHS 53.38% and
Moore Farmers Oil
Company 46.62%  

31-Aug  

Montana  

9/16/1997  

81-0513866
 
                                   
 
                                   
A
  CHS Aggressive
Growth Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202  

Corp  

Investment Company  

100% CHS  

31-Aug  

Maryland  

5/1/2001  

52-2316147
 
                                   
 
                                   
A
  CHS Conservative
Growth Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202  

Corp  

Investment Company  

100% CHS  

31-Aug  

Maryland  

5/1/2001  

52-2316152
 
                                   
 
                                   
A
  CHS do Brasil Ltda.   Sao Paulo, Brazil       Origination and marketing
of soybeans for export to
Pacific Rim and European
buyers  


100% CHS  


 


 


Feb-03  




 
                                 

 
                                   
 
                                   
A
  CHS Energy Canada,
Inc.   5500 Cenex DrivePO
Box 64089St. Paul,
MN 55164  

Sub  

Petroleum; does no business  

100% CHS  

 

Alberta, Canada  

6/12/1987  

Canadian 8874 8884
 
                                   
 
                                   
A
  CHS Fixed Income
Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202  

Corp  

Investment Company  

100% CHS  

31-Aug  

Maryland  

6/13/2001  

41-2008912
 
                                   
 
                                   
 
      5500 Cenex Drive
PO Box 64089       Holding Company for
membership interests in
the new LLC formed re:  


 


 


 


 



A
  CHS Holdings, Inc.   St. Paul, MN 55164   SUB   Terra   100% CHS   31-Aug  
Minnesota   4/20/1999   41-1947300
 
                                   
 
                                   
A
  CHS Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
Self  
Combined Corporation
(Cenex and HSC)  

100% CHS  

 

Minnesota  

7/15/1936  

41-0251095
 
                                   
 
                                   
A
  CHS Moderate Growth
Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202  

Corp  

Investment Company  

100% CHS  

31-Aug  

Maryland  

5/1/2001  

52-2316156
 
                                   
 
                                   

33

                                     
Active/
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Jurisdiction of
Incorporation   Date of
Incorporation  
Federal ID
 
                                   
 
                                   
A
  CHS-Browns Valley   5500 Cenex Drive
PO Box 64089
St.
Paul, MN 55164   SUB   Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products  









100% CHS  









31-Aug  









Minnesota  









8/21/2003  









75-3133234
 
                                   
 
                                   
A
  CHS-Chinook   135 First Street,
Chinook, MT
59523-0339   SUB   Carrying on a farm
supply business
engaging in the
purchase, sale and
handling of
agricultural
products and
agricultural
supplies, energy
products and
machinery.  









100% CHS  









31-Aug  









Montana  









2/11/2002  









73-1630482
 
                                   
 
                                   
A
  CHS-Clinton/Wilmot   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  

Corp  

Grain Handling and
Marketing of Grain  


100% CHS  


31-Aug  


Minnesota  


5/21/2003  


87-0711575
 
                                   
 
                                   
A
  CHS-Connell, Inc.   433 North Columbia
Avenue
Connell, WA 99326   SUB   Transaction of any
and all lawful
business for which
associations may be
incorporated.  



100% CHS  



31-Aug  



Washington  



5/21/2001  



36-4454350
 
                                   
 
                                   
A
  CHS-Dickinson   3645 98th R Avenue
SW, Taylor, ND
58656   SUB   organized for the
purpose of carrying
on a grain elevator
and warehouse
business  



100% CHS  



31-Aug  



North Dakota  



10/9/2003  



75-3133243
 
                                   
 
                                   

34

                                     
Active/
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Jurisdiction of
Incorporation   Date of
Incorporation  
Federal ID
 
                                   
 
                                   
A
  CHS-Drayton   2002 North
Washington Street
Grand Forks, ND
58203   SUB   Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15  





100% CHS  





31-Aug  





North Dakota  





1/27/2003  





82-0585676
 
                                   
 
                                   
A
  CHS-Edgeley   602 — 2nd Street,
Edgeley, ND 58433   SUB   organized for the
purpose of carrying
on a grain elevator
and warehouse
business  



100% CHS  



31-Aug  



North Dakota  



5/26/2000  



45-0457956
 
                                   
 
                                   
A
  CHS-Garrison   2100 Railroad
Street Garrison, ND
58540   SUB   organized for the
purpose of carrying
on a grain elevator
and warehouse
business  



100% CHS  



31-Aug  



North Dakota  



5/9/2001  



41-2011668
 
                                   
 
                                   
A
  CHS-Glasgow   225 Railroad Alley
Glasgow, MT 59230   SUB   organized for the
purpose of carrying
on a grain elevator
and warehouse
business  



100% CHS  



31-Aug  



Montana  



6/12/2000  



81-0535014
 
                                   
 
                                   
A
  CHS-Grangeville, Inc.   1001 North A
P.O. Box 70
Grangeville, ID
83530-0070   SUB   The transaction of
any and all lawful
business of which
corporations may be
incorporated under
the Idaho Business
Corporations Act  





100% CHS  





31-Aug  





Idaho  





2/23/2001  





36-4456100
 
                                   
 
                                   

35

                                     
Active/
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Jurisdiction of
Incorporation   Date of
Incorporation  
Federal ID
 
                                   
 
                                   
A
  CHS-Highmore   123 First Street
Highmore, SD 57345   SUB   organized for the
purpose of carrying
on a grain elevator
and warehouse
business  



100% CHS  



31-Aug  



South Dakota  



6/20/2000  



46-0457674
 
                                   
 
                                   
A
  CHS-Hoffman   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   SUB   Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products  









100% CHS  









31-Aug  









Minnesota  









12/23/2003  









43-2042326
 
                                   
 
                                   
A
  CHS-Jasper   401 South Railroad
Avenue, Jasper, MN
56144.   SUB   carrying on a grain
elevator and
warehouse business  

100% CHS  

31-Aug  

South Dakota  

3/8/2000  

91-2064383
 
                                   
 
                                   
A
  CHS-Kindred   41 Fifth Avenue
South Kindred, ND
58051   SUB   Owns and leased to
CHSC grain elevator
and warehouse
businesses  


100% CHS  


31-Aug  


North Dakota  


11/20/2001  


41-2023309
 
                                   
 
                                   
A
  CHS-Lewistown   190 HC 191 North,
Lewistown, MT 59457   SUB   Owns and leases to
CHSC grain elevator
and warehouse
businesses  


100% CHS  


31-Aug  


Montana  


2/8/2001  


36-4430427
 
                                   
 
                                   
A
  CHS-Philip   300 East Cherry
Street Philip, SD
57567-0400   SUB   Owns and leases to
CHSC grain elevator
and agricultural
and agronomy
businesses  



100% CHS  



31-Aug  



South Dakota  



9/11/2000  



41-1985526
 
                                   
 
                                   

36

                                     
Active/
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Jurisdiction of
Incorporation   Date of
Incorporation  
Federal ID
 
                                   
 
                                   
A
  CHS-Sioux Falls   3900 North Cliff
Ave. Sioux Falls,
SD 57118   SUB   Farm Supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.  







100% CHS  







31-Aug  







South Dakota  







11/29/2000  







41-1991671
 
                                   
 
                                   
A
  CHS-Starbuck   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  
SUB  
Grain and supply
business as a
cooperative  


100% CHS  


31-Aug  


Minnesota  


5/28/2003  


87-0711576
 
                                   
 
                                   
A
  Circle Land
Management, Inc.           Land Mgt. for
property around
Laurel MT refinery  

100% CHS  

 

Minnesota  

5/5/1993  

41-1750051
 
                                   
 
                                   
A
  CoGrain   560 W. Grain
Terminal Rd.,
Pasco, WA 99301           Ritzville Warehouse
Company 7.273%; CHS
54.5%; Pendleton
Grain Growers
1.818%; Odessa
Union Warehouse
Co-op 36.364%  





 





Washington  





9/21/1990  







 
                                 

 
                                   
A
  Country Energy, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   JV   Alliance between
CHS and Farmland   100% CHS — (CHS
acquired Farmland’s
50% 12/1/01)  

31-Aug  

Delaware  

4/9/1998  

43-1813211
 
                                   
 
                                   
A
  Country Hedging, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   SUB   Full service
commodity futures
and option
brokerage  


100% CHS  


31-Aug  


Delaware  


8/20/1986  


41-1556399
 
                                   
 
                                   

37

                                                                         
Active/
                                                  Jurisdiction of   Date of    
   
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Incorporation   Incorporation   Federal ID                                      
 
                          Provides cattle feeding and                          
             
 
          4001 South Westport           swine financing loans;                  
                     
 
          AvenueP.O. Box           facility financing loans; crop              
                         
 
          88808Sioux Falls,           production loans, and                    
                   
A
  Fin-Ag, Inc.   SD 57105   SUB   consulting services   100% CHS   31-Aug  
South Dakota     12/17/1987       46-0398764  
 
                                                                       
 
          5500 Cenex Drive                                                      
 
 
  Front Range Pipeline   PO Box 64089           To own and operate the Front    
                                   
A
  LLC   St. Paul, MN 55164   LLC   Range Pipeline   100% CHS           Minnesota
    3/23/1999       41-1935715  
 
                                                                       
 
          5500 Cenex Drive                                                      
 
 
          PO Box 64089                                                        
A
  Grain Suppliers   St.                   100% CHS (effective                  
             
Diss. Pending
  Company, LLC   Paul, MN 55164   LLC   Sale of feed grains to feedlots    
6/30/03 )   31-Aug   Delaware     4/20/2001       41-2003239  
 
                                                                       
 
          Dienstenstraat 15                                                    
   
 
  Harvest States   NL 3161 GN                                                  
     
 
  Cooperatives Europe   Rhoon The                                              
         
A
    B.V.     Netherlands   LLC   Grain Marketing   100% CHS   31-Aug  
Netherland     5/9/2001          
 
                                                                       
 
                                  Acquired with                                
 
                                  Sparta Foods,                                
 
          5500 Cenex Drive,                   wholly owned                      
         
 
  La Canasta of   Inver Grove                   subsidiary of                  
             
A
  Minnesota, Inc.   Heights, MN 55077   SUB           Sparta Foods              
      11/18/1980          
 
                                                                       
 
          5500 Cenex Drive                   Financial: 33%                    
           
 
          PO Box 64089                   FUOC; 67% CHS;                        
       
 
          St.           Acquiring, owning, operating   Governance 50%          
                     
A
  Montevideo Grain, LLC   Paul, MN 55164   LLC   and managing grain assets  
FUOC, 50% CHS   31-Aug   Delaware     8/9/2001       41-2015718  
 
                                                                       
 
  National Cooperative                   Manufacturer, marketing, and          
                             
 
  Refinery Association   534 S. Kansas Ave.           wholesale distribution of
  CHS - 74.2%, 25.5                                
A
  (NCRA)   Topeka, KS 66603   Corp.   petroleum products.   Growmark and MFA  
30-Sep   Kansas     7/7/1943          
 
                                                                       
 
          300 West Feedville                   80% - CHS and 20%                
               
 
  PGG/HSC Feed   Road                   Pendleton Grain                        
       
A
  Company, LLC.   Hermiston, OR 97838   JV   Feed Manufacturer   Growers  
31-May   Oregon     10/26/1994       93-1156470  
 
                                                                       

38

                                     
Active/
Inactive
  Corporation   Address   Type   Business   Ownership By   Fiscal Year End  
Jurisdiction of
Incorporation   Date of
Incorporation  
Federal ID
 
                                   
 
                                   
A
  Sparta Foods, Inc.   920 Second Avenue
South, Suite 1100,
Minneapolis, MN
55402   SUB   Production and
distribution of
tortilla and
value-added
tortilla products  


100% CHSC (Acquired
Stock 6/1/00)  



 



Minnesota  



7/7/1988  



41-1618240
 
                                   
 
                                   
A
  St. Paul Maritime
Corporation       SUB   Company employing
stevedores at
Myrtle Grove
Terminal  


100% CHSC  


31-Aug  


Minnesota  


8/18/1995  




 
                                 

 
                                   
A
  United Country
Brands LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164
and 3315 North Oak
Trafficway Kansas
City, MO 64116  

LLC  

Holding Company for
membership
interests in
Agriliance LLC  




100% CHS  




31-Aug  




Delaware  




01/05/00  




41-1961040
 
                                   

39

SCHEDULE 5.5

FINANCIAL STATEMENTS



  1.   Consolidated Balance Sheets for fiscal years 2000 through 2003 and third
quarter ended May 31, 2004.



  2.   Consolidated Income Statements for fiscal years 2000 through 2003 and
third quarter ended May 31, 2004.

3. Consolidated Cash Flow Statements for fiscal years 2000 through 2003.

40

SCHEDULE 5.6

RESTRICTIONS ON DEBT



  1.   $225,000,000 6.81% Series A Notes due June 19, 2013 issued pursuant to
Note Agreement dated as of June 19, 1998 among the Company and each of the
investors listed on the Purchase Schedule attached thereto.



  2.   $25,000,000 7.90% Series B Notes due January 10, 2011 issued pursuant to
Note Purchase and Private Shelf Agreement dated as of January 10, 2001 among the
Company and The Prudential Insurance Company and certain of affiliates thereof
(the “Shelf Agreement”) and $55,000,000 Private Shelf Facility established
thereunder.



  3.   $55,000,000 7.43% Series C Notes dated March 2, 2001 due March 2, 2011
issued pursuant to the Shelf Agreement.



  4.   $115,000,000 4.96% Series D Senior Notes due October 18, 2012 and
$60,000,000 5.60% Series E Senior Notes due October 18, 2017, issued pursuant to
Note Purchase Agreement dated as of October 18, 2002 among the Company and each
of the investors listed on the Purchase Schedule attached thereto.



  5.   $15,000,000 4.08% Series F Senior Notes due April 13, 2010 and
$15,000,000 4.39% Series G Senior Notes due April 13, 2011 issued pursuant to
Note Purchase and Private Shelf Agreement dated as of April 13, 2004 among the
Company and The Prudential Insurance Company and certain of affiliates thereof
and $70,000,000 Private Shelf Facility established thereunder.

41

SCHEDULE 5.12

INTELLECTUAL PROPERTY

None.

42

SCHEDULE 5.15

USE OF PROCEEDS

The proceeds from the Notes may be used for general corporate purposes,
including the repayment of other long-term debt, and for budgeted capital
expenditures.

43

SCHEDULE 5.16

EXISTING DEBT

CHS Inc. & Subsidiaries
Outstanding Debt & Committed Lines of Credit as of August 31, 2004.

See attached spreadsheet.

44

                  CHS Inc. & Subsidiaries
Outstanding Debt & Committed Lines of Credit
August 31, 2004

Short-Term Notes

               
 
  $   (represents commitment - actual drawn was
CHS 364 Seasonal Line
  750,000,000.00   $ 115,000,000 )
 
  $        
3yr Revolver
  150,000,000.00   (represents commitment - actual drawn was -0- )
NCRA’s 2yr Revolver
  15,000,000.00   (represents commitment - actual drawn was -0- )
Misc Notes
  1,113,934.00        
 
  916,113,934.00        
 
               
Indust Rev Bonds

               
Montana Econ
  3,925,000.00        
 
               
Private Placement

               
Private Placement
  225,000,000.00        
Private Placement
  175,000,000.00        
Prudential Shelf Note
  55,000,000.00        
Prudential Shelf Note
  25,000,000.00        
Prudential Shelf Note
  15,000,000.00        
Prudential Shelf Note
  15,000,000.00        
 
               
 
  510,000,000.00        
 
               
Cobank

               
Building Loan
  12,583,969.00        
Term Debt
  131,200,000.00        
NCRA’s Term Debt
  12,000,000.00        
 
  155,783,969.00        
 
               
Other Notes Payable

               
Corp Books

               
Robert L. Nygaard
  72,500.00        
Lemmon-Thunder Hawk
(DISC)
  447,101.00        
Mahnomen MN
  587,421.00        
Greenbush MN
  203,696.00        
Country Operations

               
Ag Svc Center-Elrosa
  103,326.00        
Prairie Lakes — GMAC
  12,266.00        
Prairie Lakes — State
of MN
  143,914.00        
Milk River — Big Sandy
  192,850.00        
CHS-French-Fergus Falls
  77,242.00        
Oilseed

               
Rural Electric
  289,709.00        
MN Rail
  131,777.00        
Grain Marketing

               
Met Life
  9,980,212.00        
Hall Prommisory Note
  121,134.00        
Milling

               
MDT Rail Rehabilitation
  74,886.00        
Rural Econ Development
Loan
  210,951.00        
Foods

               
Mn Ag & Econ Development
  854,686.00        
MN Loan-Coulson Svc Corp
  118,351.00        
Sellers Note-Rodriquez
  500,000.00        
 
               
 
  14,122,022.00        
 
               
Consolidated Total
  1,599,944,925        

45

                  CHS Inc.
Financial Guarantees
8/31/04

 
  Limit of   8/31/04
 
  Guarantee   Exposure
 
               
Financial Services- CoBank Note Purchase Agrmt
               
10% of Loan Balance
  15,000,000   5,927,170
Temco Credit Facility
               
50% of Loan Balance
  15,000,000   —
FinAg Guarnatees
               
15% Seasonal & Term
  15,000,000   5,729,983
50% Seasonal & Term
  23,500,000   9,470,976
100% Seasonal & Term
  10,000,000   9,874,883
Horizon Milling performance guarantee
  5,000,000   —
Deferred Payment Contracts
               
Souris River Grain - 100%
  4,000,000   —
NFI - 20%
  1,000,000   1,000,000
Total Guarantees **
  88,500,000   32,003,012
 
                ** Bank Covenants allow up to $150 million
       

46

EXHIBIT 1

[FORM OF NOTE]

CHS INC.

5.25% SERIES H SENIOR NOTE DUE SEPTEMBER 21, 2014

     
No. RH-[   ]
$[   ]
  [Date]
PPN: 12542R A# 7

FOR VALUE RECEIVED, the undersigned, CHS INC. (herein called the “Company”), a
nonstock agricultural cooperative corporation organized and existing under the
laws of the State of Minnesota, hereby promises to pay to [   ], or registered
assigns, the principal sum of [   ] DOLLARS ($[   ]) on September 21, 2014, with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 5.25% per annum from the date
hereof, payable semiannually on March 21 and September 21 in each year,
commencing on the March 21 or September 21 next succeeding the date hereof until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (i) 7.25% or (ii) 2% over the rate of interest publicly announced
from time to time by The Bank of New York in New York, New York (or its
successor) as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreements referred to
below.

This Note is one of the Series H Senior Notes (herein called the “Notes”) issued
pursuant to those certain separate Note Purchase Agreements, each dated as of
September 21, 2004 (collectively, as from time to time amended, the “Note
Purchase Agreements”), between the Company and the respective purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, (i) to have agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreements and (ii) to
have made the representation set forth in Section 6.2 of the Note Purchase
Agreements.

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreements. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreements, but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

THIS NOTE AND THE NOTE PURCHASE AGREEMENTS ARE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

CHS INC.

By:    
Name:
Title:

47

EXHIBIT 3

[FORM OF PAY PROCEEDS LETTER]

[Company Letterhead]

September [   ], 2004

To each of the purchasers listed on Annex 1 hereto:

Re: CHS Inc.

5.25% Series H Senior Notes due September 21, 2014

Ladies and Gentlemen:

Reference is made to those certain separate Note Purchase Agreements, each dated
as of September 21, 2004 (as amended or otherwise modified from time to time,
the “Note Purchase Agreement”), among CHS Inc. (the “Company”) and each of the
purchasers set forth on Schedule A attached thereto (the “Purchasers”).
Capitalized terms used but not defined herein shall have the same meanings as
given to them in the Note Purchase Agreement.

Pursuant to Section 3 of the Note Purchase Agreement, the Company hereby
requests that the Purchasers transfer by federal funds wire transfer an
aggregate of $125,000,000, as payment in full for the purchase of the Notes to
be purchased by the Purchasers (in the respective amounts as provided on
Schedule A to the Note Purchase Agreement), to the following account:

                 
Wire to:
  CHS Inc.        
Bank Name:
  Wells Fargo Bank, N.A.        
 
  San Francisco, CA
       
Routing No.:
    121000248          
Account No.
    0000044070          
 
          Very truly yours,

 
          CHS INC.
 
          By:

 
               
 
          Name:

 
          Title:


48

Annex 1

Purchasers

The Variable Annuity Life Insurance Company
c/o AIG Global Investment Group
2929 Allen Parkway, A36-04
Houston, TX 77019

First SunAmerica Life Insurance Company
c/o AIG Global Investment Group
2929 Allen Parkway, A36-04
Houston, TX 77019

The Prudential Insurance Company of America
c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
180 North Stetson Avenue
Chicago, IL 60601

Zurich American Insurance Company
c/o Prudential Private Placement Investors, L.P.
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102-4069

Prudential Retirement Ceded Business Trust
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson Avenue
Chicago, IL 60601

Connecticut General Life Insurance Company
c/o Prudential Private Placement Investors, L.P.
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102

Security Benefit Life Insurance Company, Inc.
c/o Prudential Private Placement Investors, L.P.
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102

First Colony Life Insurance Company
c/o Genworth Financial
601 Union Street, Suite 2200
Seattle, WA 98101

49

General Electric Capital Assurance Company
c/o Genworth Financial
601 Union Street, Suite 2200
Seattle, WA 98101

Federal Home Life Insurance Company
c/o Genworth Financial
601 Union Street, Suite 2200
Seattle, WA 98101

Hartford Life Insurance Company
c/o Hartford Investment Management Company
c/o Investment Department – Private Placements
P.O. Box 1744
Hartford, CT 06144-1744

Pacific Life Insurance Company
700 Newport Center Drive
Newport Beach, CA 92660-6397

Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

United Insurance Company of America
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

World Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

MTL Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

The Reliable Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

50

Union National Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Reserve National Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

St. Paul Fire and Marine Insurance Company
385 Washington Street
St. Paul, MN 55102

Modern Woodmen of America
1701 First Avenue
Rock Island, IL 61201

Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508

Acacia Life Insurance Company
c/o Ameritas Investment Advisors Inc.
390 North Cotner Boulevard
Lincoln, NE 68505

51

EXHIBIT 4.4(a)

[FORM OF OPINION OF GENERAL COUNSEL FOR THE COMPANY]

52

EXHIBIT 4.4(b)

[FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS]

53